Exhibit 10.1


 
ECO2 PLASTICS, INC.
 
CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
 
September 2, 2008
 
This Convertible Note and Warrant Purchase Agreement (the “Agreement”) is made
as of September 2, 2008 (the “Effective Date”), by and among ECO2 PLASTICS,
INC., a Delaware corporation (the “Company”), and each of those persons and
entities, severally and not jointly, listed as a Purchaser on the Schedule of
Purchasers attached as Schedule I hereto.  Such persons and entities are
hereinafter collectively referred to herein as “Purchasers” and each
individually as a “Purchaser.”
 
 
Whereas on August 22, 2008 and on August 28, 2008, the Company issued
convertible secured promissory notes (collectively, the “Aug08 Notes”) and
warrants (collectively, “the “Aug08 Warrants”) to certain Purchasers, as more
specifically set forth on Schedule I attached hereto, and the parties thereto
desire such Aug08 Notes and Aug08 Warrants to be governed by the terms of, and
considered issued pursuant to, this Agreement.
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:
 
1. The Loans; Closing; Delivery.
 
(a) The Notes.  Subject to the terms and conditions hereof, each Purchaser
proposes to lend to the Company the amount set forth opposite such Purchaser’s
name under the column heading, “Loan Amount” on Schedule I attached hereto.  The
loans shall be evidenced by convertible secured promissory notes (together with
the Aug08 Notes, the “Notes”), in substantially the form attached hereto as
Exhibit A dated the date set forth on Schedule I.  The loans made in accordance
with this Section 1, including the loans evidenced by the Aug08 Notes, shall be
referred to herein as the “Loans.” The maximum amount of Notes that may be
issued under this Agreement shall be five million dollars ($5,000,000).
 
(b) The Warrants.  Subject to the terms and conditions hereof, the Company
agrees to issue to each Purchaser a warrant, in substantially the form attached
hereto as Exhibit B (collectively, together with the Aug08 Warrants, the
“Warrants”), to purchase, at an exercise price of $0.015 per share, that number
of shares of common stock of the Company, par value $0.001 per share (the
“Common Stock”), equal to 33.3333333 multiplied by the principal amount of such
Purchaser’s loan, as more specifically set forth opposite each Purchaser’s name
under the column heading, “Warrant Shares” on Schedule I attached hereto.
 
(c) Place and Date of Closing.  The closing of the transactions provided for
herein shall take place at the offices of Latham &Watkins LLP, 140 Scott Drive,
Menlo Park, California 94025, at not later than 5:00 p.m. (PDT) on September
2, 2008 (the “Initial Closing”), or at such date as the Purchasers and the
Company may agree upon, such time and date of delivery against payment being
herein referred to as the “Initial Closing Date.”  References herein to the
“Closing Date” herein shall mean the Initial Closing Date or the date of any
Additional Closing (as defined below), as applicable.
 
(d) Delivery.  At each Closing, the Notes and Warrants in definitive form
evidencing the Loans and Warrants that the Purchasers have agreed to purchase
pursuant to this Agreement shall be delivered by or on behalf of the Company,
against delivery by or on behalf of each of the Purchasers of the amount set
forth opposites each Purchaser’s name under the column heading, “Loan Amount” on
Schedule I by check or wire transfer of immediately available funds to the
account of the Company previously designated by it in writing.
 
(e) Subsequent Closings.  The Purchasers understand and agree that at any time
and from time to time during the period following the Initial Closing Date but
not later than September 15, 2008, the Company may, at one or more additional
closings (each, an “Additional Closing”), without obtaining the signature,
consent or permission of any of the Purchasers, offer and sell any authorized
but unsold Notes and Warrants to such persons as shall be acceptable to the
Board of Directors of the Company on the terms and conditions set forth
herein.  The term “Closing” as used herein shall refer to the “Initial Closing”
and/or each “Additional Closing,” as appropriate.
 
(f) No Usury.  This Agreement and each Note issued pursuant to the terms of this
Agreement are hereby expressly limited so that in no event whatsoever, whether
by reason of deferment or advancement of loan proceeds, acceleration of maturity
of the loan evidenced hereby, or otherwise, shall the amount paid or agreed to
be paid to the Purchasers hereunder for the loan, use, forbearance or detention
of money exceed the maximum interest rate permitted by the laws of the State of
California.  If at any time the performance of any provision hereof or any Note
involves a payment exceeding the limit of the price that may be validly charged
for the loan, use, forbearance or detention of money under applicable law, then
automatically and retroactively, ipso facto, the obligation to be performed
shall be reduced to such limit, it being the specific intent of the Company and
the Purchasers hereof that all payments under this Agreement or any Note are to
be credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest set forth in the Note, or (ii) that permitted by law,
whichever is the lesser, and the balance toward the reduction of principal.  The
provisions of this Section 1(f) shall never be superseded or waived and shall
control every other provision of this Agreement and any Note.
 
(g) Security Agreement.  The Company and the Purchasers agree to execute the
Amended and Restated Security Agreement, dated as of the date hereof, in
substantially the form attached hereto as Exhibit E (the “Security Agreement”),
whereby the Purchasers will receive a security interest in the collateral of the
Company described in the Security Agreement, pursuant to the terms of the
Security Agreement.  It is agreed that all the Company’s indebtedness, whether
outstanding on the date hereof or subsequently incurred or assumed, except all
indebtedness secured by perfected security interests granted by the Company in
connection with the Senior Debt (as such term is defined in the Security
Agreement), shall be junior in right of payment to the indebtedness and other
obligations of the Company pursuant to the Notes.
 
(h) Securities and Disclosure.  The Notes and Warrants are referred to herein as
the “Securities.”  The Securities will be offered and sold to the Purchasers
without such offers and sales being registered under the Securities Act of 1933,
as amended (together with the rules and regulations of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder, the “Securities Act”),
in reliance on exemptions therefrom.
 
In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC's EDGAR system) to Purchasers its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  These reports, forms, schedules, statements, documents,
filings and amendments, are collectively referred to as the “SEC
Documents.”  All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
the SEC Documents (or other references of like import) shall be deemed to mean
and include all such financial statements and schedules, documents, exhibits and
other information which is incorporated by reference in the SEC Documents.
 
This Agreement, the Notes, the Warrants and the Security Agreement are sometimes
herein collectively referred to as the “Transaction Documents.”  The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Conversion Shares.” The Warrant Conversion Shares and the shares of
Common Stock issuable upon conversion of the Series C Convertible Preferred
Stock are herein collectively referred to as the “Conversion Shares.”
 
2. Representations and Warranties of the Company.  Except as set forth in the
SEC Documents and on the Disclosure Schedule attached hereto and made a part
hereof (the “Disclosure Schedule”), the Company represents and warrants to and
agrees with Purchasers as follows:
 
(a) Except as set forth in Section 2(a) of the Disclosure Schedule, the Company
has filed in a timely manner all documents that the Company was required to file
with the SEC under the Exchange Act since becoming subject to the requirements
of the Exchange Act.  The SEC Documents as of their respective dates did not and
will not as of the Closing Date (after giving effect to any updated disclosures
therein), contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The SEC Documents and
the documents incorporated or deemed to be incorporated by reference therein, at
the time they were filed or hereafter are filed with the SEC, complied and will
comply, at the time of filing, in all material respects with the requirements of
the Securities Act and/or the Exchange Act, as the case may be, as applicable.
 
(b) The Company has no subsidiaries.  The Company has been duly incorporated and
is validly existing in good standing as a corporation under the laws of its
jurisdiction of incorporation, with the requisite corporate power and authority
to own its properties and conduct its business as now conducted as described in
the SEC Documents and is duly qualified to do business as a foreign corporation
in good standing in all other jurisdictions where the ownership or leasing of
its properties or the conduct of its business requires such qualification,
except where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on the business, condition (financial
or other), earnings, management, properties, prospects or results of operations
of the Company (any such event, a “Material Adverse Effect”); the Company does
not own directly or indirectly any of the capital stock or other equity or
long-term debt securities of or have any equity interest in any other
individual, corporation, partnership, limited liability company, joint venture,
trust or unincorporated organization or a government or agency or political
subdivision thereof (a “Person”); all of the outstanding shares of capital stock
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive or other rights to subscribe for or purchase securities, and are
owned free and clear of all liens, encumbrances, equities, and restrictions on
transferability (other than those imposed by the Securities Act and the state
securities or “Blue Sky” laws); except as set forth in Section 2(b) of the
Disclosure Schedule, no options, warrants or other rights to purchase from the
Company, agreements or other obligations of the Company to issue or other rights
to convert any obligation into, or exchange any securities for, shares of
capital stock of or ownership interests in the Company are outstanding; and
there is no agreement, understanding or arrangement between the Company and any
of its stockholders or any other Person relating to the ownership or disposition
of any capital stock of the Company or the election of directors of the Company
or the governance of the Company’s affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Transaction Documents; there are no bonds, debentures,
notes or other indebtedness having general voting rights (or convertible into
securities having such rights) (“Voting Debt”) of the Company issued and
outstanding; except as set forth in Section 2(b) of the Disclosure Schedule,
there are no existing options, warrants, calls, subscriptions or other rights,
agreements, arrangements or commitments of any character, relating to the issued
or unissued capital stock of the Company, obligating the Company to issue,
transfer, sell, redeem, purchase, repurchase or otherwise acquire or cause to be
issued, transferred, sold, redeemed, purchased, repurchased or otherwise
acquired any capital stock or Voting Debt of, or other equity interest in, the
Company or securities or rights convertible into or exchangeable for such shares
or equity interests or obligations of the Company to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment; the issuance of the Notes, the Warrants or the
Conversion Shares will not give rise to any preemptive rights or rights of first
refusal on behalf of any Person or result in the triggering of any anti-dilution
or other similar right; except as set forth in Section 2(b) of the Disclosure
Schedule, there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act; there are no securities, agreements, documents or instruments containing
anti-dilution provisions that will be triggered by the issuance of the Notes,
the Warrants and the Conversion Shares; the Company has made available to
Purchasers a true, correct and complete copy of its certificate of incorporation
and bylaws, each as amended and as in effect on the date hereof.
 
(c) The authorized capital stock of the Company (immediately prior to the
Closing Date) consists of 1,500,000,000 shares of Common Stock and 700,000,000
shares of preferred stock, par value $0.001 per share (the “Preferred Stock”),
and 152,843,414 shares of Preferred Stock have been designated as the Series A
Convertible Preferred Stock (the “Series A Preferred Stock”), 336,240,039 shares
of Preferred Stock have been designated as Series B-1 Stock, and 10,916,547
shares of Preferred Stock have been designated as Series B-2 Stock.  The issued
and outstanding capital stock of the Company, as of immediately prior to the
Closing Date and as of the Closing Date, is as set forth in Section 2(c) of the
Disclosure Schedule attached hereto (other than for subsequent issuances, if
any, pursuant to employee benefit plans described in the SEC Documents or upon
exercise of outstanding options, warrants and other convertible securities
described in the SEC Documents).  Each share of Preferred Stock is convertible
into one share of Common Stock.  Except for preemptive rights or rights of first
refusal which have been waived or complied with, the issuance of the Securities
will not give rise to any preemptive rights, rights of first refusal, or similar
rights on behalf of any person.  There are no securities, agreements, documents
or instruments containing anti-dilution provisions that will be triggered by the
issuance of the Securities.
 
(d) The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.  Each of
the Transaction Documents has been duly and validly authorized by the Company
and, when executed and delivered by the Company, will constitute a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity).
 
(e) The Warrant Conversion Shares have been duly authorized and validly reserved
for issuance, and when issued upon exercise of the Warrants in accordance with
the terms of the Warrant, will have been validly issued, fully paid and
non-assessable.  The shares of Series C Convertible Preferred Stock (and the
shares of Common Stock issuable upon conversion thereof) issuable upon
conversion of the Notes shall be duly authorized and validly reserved for
issuance, and when issued upon conversion of the Notes in accordance with the
terms thereof, will have been validly issued, fully paid and
non-assessable.  The Common Stock of the Company conforms to the description
thereof contained in the SEC Documents.  No stockholder of the Company or other
Person has any preemptive, co-sale rights, rights of first refusal or any other
similar rights with respect to the Warrants, the Notes or the Common Stock,
except for rights which have been waived or fully complied with.
 
(f) No consent, approval, order or authorization of, license, registration,
qualification, exemption or filing with any court or governmental agency or body
or third party is required for the performance of the Transaction Documents by
the Company or for the consummation by the Company of the transactions
contemplated thereby, or the application of the proceeds of the issuance of the
Securities as described in this Agreement, except for such consents, approvals,
authorizations, licenses, qualifications, exemptions or orders (i) as have been
obtained on or prior to the Closing Date, or (ii) as are not required to be
obtained on or prior to the Closing Date that will be obtained when required.
 
(g) The Company is not (i) in violation of its certificate of incorporation,
certificates of designations or bylaws (or similar organizational document),
(ii) in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to it or any of its properties or assets, or (iii) in
default (nor has any event occurred which with notice or passage of time, or
both, would constitute a default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate or agreement or instrument to which it
is a party or to which it is subject.
 
(h) The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (i) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which the Company
is a party or to which any of its properties or assets are subject, (ii) its
certificate of incorporation, certificates of designations or bylaws (or similar
organizational document) or (iii) any statute, judgment, decree, order, rule or
regulation of any court or governmental agency or other body applicable to the
Company or any of its properties or assets or (b) result in the imposition of
any lien upon or with respect to any of the properties or assets now owned or
hereafter acquired by the Company; with respect to (a)(i), (a)(iii) and (b)
only, which violation, conflict, breach, default or lien would, individually or
in the aggregate, have a Material Adverse Effect.
 
(i) The audited financial statements included in the SEC Documents present
fairly the financial position, results of operations, cash flows and changes in
shareholders’ equity of the Company, at the dates and for the periods to which
they relate and have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis; the interim un-audited
financial statements included in the SEC Documents present fairly the financial
position, results of operations and cash flows of the Company, at the dates and
for the periods to which they relate subject to year-end audit adjustments and
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis with the audited financial statements included
therein; the selected financial and statistical data included in the SEC
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an independent certified public accountant as required by the Securities
Act.  Except as set forth in the SEC Documents, since the date of the latest
interim un-audited balance sheet of the Company included in the SEC Documents,
(i) there has been no material change in total liabilities of the Company and
(ii) there have been no liabilities incurred outside of the ordinary course of
business.  Except as set forth in the SEC Documents, immediately after the
Closing Date, the Company will not have any indebtedness, except the Loans and
indebtedness incurred in the ordinary course of business and consistent with
past practices.  The Company is not a guarantor or indemnitor of any
indebtedness of any third party.
 
(j) There is not pending or, to the knowledge of the Company, threatened, any
action, suit, proceeding, inquiry or investigation, governmental or otherwise,
to which the Company is a party, or to which its properties or assets are
subject, before or brought by any court, arbitrator or governmental agency or
body, that, if determined adversely to the Company, would, individually or in
the aggregate, have a Material Adverse Effect or that seeks to restrain, enjoin,
prevent the consummation of or otherwise challenge the issuance or sale of the
Securities to be sold hereunder or the application of the proceeds therefrom or
the other transactions described in the SEC Documents. The Company is not a
party to or subject to the provisions of any injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
agency or body.
 
(k) Intellectual Property.
 
(i) General.  Section 2(k)(i) of the Disclosure Schedule sets forth with respect
to the Company Intellectual Property Rights: (A) for each patent and patent
application, the patent number or application serial number for each
jurisdiction in which the patent or application has been filed, the date filed
or issued and the present status thereof; (B) for each registered trademark,
trade name or service mark, the application serial number or registration number
for each applicable country, province and/or state and the class of goods
covered; (C) for each URL or domain name, the registration date, any renewal
date and name of registry; and (D) for each registered copyrighted work, the
number and date of registration for each by country, province and/or state in
which a copyright application has been registered.  In addition, true and
correct copies of all applications filed and registrations (including all
pending applications and application related documents) related to the
Intellectual Property Rights listed on Section 2(k)(i) of the Disclosure
Schedule have been provided or made available to Purchasers.
 
(ii) Sufficiency.  The Intellectual Property Rights and Technology owned or
licensed by the Company constitute all Intellectual Property Rights and
Technology necessary for the conduct of the Company’s business as presently
conducted, including the design, manufacture, license and sale of all products
currently under development or in production.
 
(iii) Royalties and Licenses.  Except pursuant to the licenses listed in Section
2(k)(iii) of the Disclosure Schedule, the Company has no obligation to
compensate or account to any person for the use of any of the Intellectual
Property Rights or Technology used by the Company in the conduct of the
business.  Section 2(k)(iii) of the Disclosure Schedule sets forth all third
party components, whether hardware, firmware or software, that are incorporated
in or provided by the Company with its products, or that are otherwise necessary
for the manufacture of the Company’s products.   Section 2(k)(iii) of the
Disclosure Schedule lists all in-licenses of the Intellectual Property Rights
and Technology applicable to the Company’s products, other than standard,
off-the-shelf software commercially available on standard terms from third-party
vendors.
 
(iv) Ownership.  The Company (A) owns all right, title and interest in and to
the Company Intellectual Property Rights and Company Technology, including the
Intellectual Property Rights and Technology listed in Section 2(k)(iv) of the
Disclosure Schedule, free and clear of any liens, claims or encumbrances and (B)
has a valid and enforceable right or license to use all other Intellectual
Property Rights and Technology used in the conduct of the business, and all such
licensed Intellectual Property Rights and rights to use Technology will not
cease to be valid and enforceable rights of the Company by reason of the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.  Without limiting the foregoing, the Company
Intellectual Property Rights and Company Technology have been: (1) developed by
employees of the Company within the scope of their employment and who have
assigned their rights to the Company pursuant to enforceable written agreements;
(2) developed by independent contractors or agents who have assigned their
rights to the Company pursuant to enforceable written agreements or (3)
otherwise acquired by the Company from a third party who has assigned all the
Intellectual Property Rights and ownership of all Technology it has developed on
the Company’s behalf to the Company.
 
(v) Absence of Claims; Non-infringement.  No claim or legal proceeding has been
instituted or is pending against the Company, or, to the knowledge of the
Company, is threatened, that challenges the right of the Company with respect to
the use or ownership of the Company Intellectual Property Rights or Company
Technology.  Without limiting the foregoing, no interference, opposition,
reissue, reexamination, legal proceeding or other proceeding is or has been
pending or, to the best of the Company’s knowledge, threatened, in which the
scope, validity or enforceability of any of the Company Intellectual Property
Rights is being, has been or could reasonably be expected to be contested or
challenged.  The Company’s past and present use of the Company Intellectual
Property Rights or Company Technology does not infringe upon, misappropriate,
breach or otherwise conflict with the rights of any other Person anywhere in the
world.  The Company has not received any notice alleging, and otherwise has no
knowledge of (A) the invalidity of, or any limitation on the Company’s right to
use, any of the Company Intellectual Property Rights or Company Technology or of
(B) the alleged infringement, misappropriation or breach of any Intellectual
Property Rights of others by the Company.  The Company Intellectual Property
Rights and Company Technology are not subject to any judgment, decree, order,
writ, award, injunction or determination of an arbitrator, court or other
governmental authority affecting the rights of the Company with respect
thereto.  To the knowledge of the Company, no person has interfered with,
infringed upon or misappropriated any of the Company Intellectual Property
Rights, or is currently doing so.
 
(vi) Licenses to Third Parties.  Section 2(k)(vi) of the Disclosure Schedule
lists all of the contracts pursuant to which any person has been granted any
license under, or otherwise has received or acquired any right (whether or not
currently exercisable) or interest in, any Company Intellectual Property Rights
or Company Technology.  The Company is not bound by, and no Company Intellectual
Property Rights are subject to, any contract containing any covenant or other
provision that in any way limits or restricts the ability of the Company to use,
exploit, assert or enforce any of its Intellectual Property Rights anywhere in
the world.  Without limiting the foregoing, the Company has not granted any
exclusive licenses to the Company Intellectual Property Rights or Company
Technology.
 
(vii) Protection of Intellectual Property Rights.  All of the registrations and
pending applications to governmental or regulatory bodies with respect to the
Company Intellectual Property Rights have been timely and duly filed,
prosecution for such applications has been attended to, all maintenance and
related fees have been paid and the Company has taken all other actions required
to maintain their validity and effectiveness.  The Company has taken all steps
reasonably necessary or appropriate (including, entering into written
confidentiality and nondisclosure agreements with officers, directors,
subcontractors, employees, licensees and customers) to safeguard the Company
Intellectual Property Rights and maintain the secrecy and confidentiality of
trade secrets that are material to the Company.  Without limiting the foregoing,
(A) there has been no misappropriation of any trade secrets or other
confidential Intellectual Property Rights or Technology used in connection with
the business by any person; (B) no employee, independent contractor or agent of
the Company has misappropriated any trade secrets of any other person in the
course of performance as an employee, independent contractor or agent of the
business and (C) no employee, independent contractor or agent of the Company is
in default or breach of any term of any employment agreement, nondisclosure
agreement, assignment of invention agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of the Company Intellectual Property Rights and Company Technology.
 
(viii) Funding; Certification with Standards Bodies. Except as set forth in
Section 2(k)(viii) of the Disclosure Schedule, no funding, facilities or
personnel of any governmental entity or educational institution were used,
directly or indirectly, to develop or create, in whole or in part, any of the
Company Intellectual Property Rights or Company Technology.   The Company has
not made any submission or suggestion to, or otherwise participated in, and is
not subject to any agreement with, government, any standards bodies or other
entities that could obligate the Company to grant licenses to or otherwise
impair its control of Company Intellectual Property Rights.
 
(ix) “Intellectual Property Rights” means all (A) United States and foreign
patents and patent applications and disclosures relating thereto (and any
patents that issue as a result of those patent applications), and any renewals,
reissues, reexaminations, extensions, continuations, continuations-in-part,
divisions and substitutions relating to any of the patents and patent
applications; (B) United States and foreign trademarks, service marks, trade
dress, logos, 800 numbers, trade names and corporate names, whether registered
or unregistered, and the goodwill associated therewith, together with any
registrations and applications for registration thereof; (C) United States and
foreign copyrights and rights under copyrights, whether registered or
unregistered, including moral rights, and any registrations and applications for
registration thereof; (D) rights in databases and data collections (including
knowledge databases, customer lists and customer databases) under the laws of
the United States or any other jurisdiction, whether registered or unregistered,
and any applications for registration therefor; (E) trade secrets and other
rights in know-how and confidential or proprietary information (including any
business plans, designs, technical data, customer data, financial information,
pricing and cost information, bills of material or other similar information);
(F) URL and domain name registrations; (G) inventions (whether or not
patentable) and improvements thereto; (H) all claims and causes of action
arising out of or related to infringement or misappropriation of any of the
foregoing and (I) other proprietary or intellectual property rights now known or
hereafter recognized in any jurisdiction.
 
(x) “Technology” means tangible embodiments of the Intellectual Property Rights,
whether in electronic, written or other media, including software, technical
documentation, specifications, designs, bills of material, build instructions,
test reports, schematics, algorithms, application programming interfaces, user
interfaces, routines, formulae, databases, lab notebooks, processes, prototypes,
samples, studies or other know-how and other works of authorship.
 
(l) The Company possesses all licenses, permits, certificates, consents, orders,
approvals and other authorizations from, and has made all declarations and
filings with, all federal, state, local and other governmental authorities
(including, but not limited to, those that may be required by the U.S. Food and
Drug Administration (the “FDA”)), all self-regulatory organizations and all
courts and other tribunals presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its business as
now or proposed to be conducted as set forth in the SEC Documents (“Permits”),
except where the failure to obtain such Permits would not, individually or in
the aggregate, have a Material Adverse Effect.   Each of such Permits is in full
force and effect, and the Company has not received any notice of any proceeding
relating to revocation or modification of any such Permit, except where such
revocation or modification would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
(m) The Company holds and is operating in compliance with such exceptions,
permits, licenses, franchises, authorizations and clearances of the FDA and/or
any committee thereof required, for the conduct of its business as currently
conducted (collectively, the “FDA Permits”), and all such FDA Permits are in
full force and effect.  The Company has fulfilled and performed all of its
obligations with respect to the FDA Permits, and, no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder of any
FDA Permit.
 
(n) The Company: (i) is and at all times has been in material compliance with
all statutes, rules, regulations, or guidance applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product under development, manufactured or distributed by the
Company (“Applicable Laws”); (ii) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other federal, state, local or foreign governmental
or regulatory authority alleging or asserting noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (iii) has not received notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from the FDA or any other federal, state, local or foreign governmental
or regulatory authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and has no
knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;
(iv) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (v) has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (vi) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.
 
(o) (i) The Company is not in material violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), natural resources or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum, petroleum products or by-products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of, or
exposure to, Hazardous Materials (collectively, “Environmental Laws”),
including, without limitation, to the best of the Company’s knowledge, the
handling, transport, and disposal of the by-product generated by the Company’s
recycling operations, (ii) the Company has all permits, authorizations and
approvals required under any applicable Environmental Laws for the operation of
its business and facilities (“Environmental Permits”) and is in material
compliance with their requirements, (iii) no material expenditures will be
required to maintain compliance with applicable Environmental Laws or
Environmental Permits; (iv) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company and (v) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company relating
to Hazardous Materials or Environmental Laws, including, without limitation, the
Company’s leasing of facilities located at the Riverbank Army Ammunition Plant
Superfund site (EPA ID# CA7210020759).
 
(p) Subsequent to the respective dates as of which information is given in the
SEC Documents, (i) the Company has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions not
in the ordinary course of business or (ii) the Company has not purchased any of
its outstanding capital stock, or declared, paid or otherwise made any dividend
or distribution of any kind on any of its capital stock or otherwise,
(iii) there has not been any material increase in the indebtedness of the
Company, (iv) there has not occurred any event or condition, individually or in
the aggregate, that has had a Material Adverse Effect, (v) the Company has not
sustained any material loss or interference with respect to its business or
properties from fire, flood, hurricane, earthquake, accident or other calamity,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding; (vi) the Company has not received any notice from the
SEC in connection with any investigation or action by the SEC that seeks to, or
could reasonably be expected to result in, the restatement by the Company of any
of its current or previously disclosed financial statements; (vii) there has not
been any material change in compensation agreement or arrangement with any
executive officer or director of the Company; (viii) there has not been any loan
or guarantees made by the Company to or for the benefit of its employees,
officer or directors or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of business and
consistent with past practice; and (ix) the Company has not altered its method
of accounting or changed its auditors.  The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact, which would
reasonably lead a creditor to do so.  Based on the financial condition of the
Company as of the Closing Date, after giving effect to transactions contemplated
hereby to occur on the Closing Date, the Company reasonably expects to have
sufficient cash on hand to pay all of its currently foreseeable expenses for at
least the next four months.
 
(q) There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in the SEC Documents.  The
Company is not in default under any of the contracts described in the SEC
Documents, has not received a notice or claim of any such default and does not
have knowledge of any breach of such contracts by the other party or parties
thereto, except for such defaults or breaches as would not, individually or in
the aggregate, have a Material Adverse Effect.
 
(r) The Company has good and marketable title to all real property described in
the SEC Documents as being owned by it and good and marketable title to the
leasehold estate in the real property described therein as being leased by it,
free and clear of all liens, charges, encumbrances or restrictions, except, in
each case, as would not, individually or in the aggregate, have a Material
Adverse Effect.  All material leases, contracts and agreements to which the
Company is a party or by which it is bound are valid and enforceable against the
Company, are, to the knowledge of the Company, valid and enforceable against the
other party or parties thereto and are in full force and effect.
 
(s) The Company has filed all necessary federal, state and foreign income and
franchise tax returns, except where the failure to so file such returns would
not, individually or in the aggregate, have a Material Adverse Effect, and has
paid all taxes shown as due thereon; and other than tax deficiencies which the
Company is contesting in good faith and for which adequate reserves have been
provided in accordance with generally accepted accounting  principles, there is
no material tax deficiency that has been asserted against the Company.
 
(t) The Company is not, and immediately after the Closing Date will not be,
required to register as an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).
 
(u) None of the Company or, to the knowledge of the Company, any of its
directors, officers, employees, agents or controlling persons, has taken,
directly or indirectly, any action designed, or that might reasonably be
expected, to cause or result in the stabilization or manipulation of the price
of the Common Stock.
 
(v) None of the Company or any of its affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act) directly, or through any agent, engaged
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) in connection with the offering
of the Securities or engaged in any other conduct that would cause such offering
to be constitute a public offering within the meaning of Section 4(2) of the
Securities Act.  Assuming the accuracy of the representations and warranties of
the Purchasers in Section 5 hereof, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Purchasers in the manner
contemplated by this Agreement to register any of the Securities under the
Securities Act.
 
(w) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company which is pending or, to the knowledge of the Company,
threatened.
 
(x) The Company maintains insurance underwritten by insurers of recognized
financial responsibility covering its properties, operations, personnel and
businesses comparable to other companies of its size and similar business,
including, without limitation, appropriate general business, environmental and
directors’ and officers’ liability insurance.  All such insurance is in full
force and effect.
 
(y) The Company maintains internal accounting controls which provide reasonable
assurance that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(C) access to its material assets is permitted only in accordance with
management’s authorization and (D) the values and amounts reported for its
material assets are compared with its existing assets at reasonable intervals.
 
(z) Except as disclosed in the SEC Documents, the Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective.
 
(aa) No Person has or will have a claim for services, either in the nature of a
finder’s fee or financial advisory fee, with respect to the offering of the
Securities and the transactions contemplated by the Transaction Documents.
 
(bb) The Common Stock is traded on the National Association of Securities
Dealers OTC Bulletin Board (the “OTC Bulletin Board”).  The Company currently is
not in violation of, and the consummation of the transactions contemplated by
the Transaction Documents will not violate, any rule of the OTC Bulletin Board.
 
(cc) The Company is eligible to use Form S-1 for the resale of the Conversion
Shares by Purchasers or their transferees.  The Company has no reason to believe
that it is not capable of satisfying the registration or qualification
requirements (or an exemption therefrom) necessary to permit the resale of the
Conversion Shares under the securities or “blue sky” laws of any jurisdiction
within the United States.
 
(dd) None of the Company, any of its affiliates, or any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of the
OTC Bulletin Board.
 
(ee) The Company and its Board of Directors have taken all necessary action, if
any, to render inapplicable any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s charter documents or the
laws of its state of incorporation that is applicable to any of the Purchasers
as a result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.
 
(ff) The Company has described in, or filed as an exhibit to, the SEC Documents
filed prior to the date of this Agreement all of the following types of
documents, agreements, plans or arrangements that are required by federal
securities laws to be described in, or filed as an exhibit to, the SEC
Documents:  employment agreements, consulting agreements, deferred compensation,
pension or retirement agreements or arrangements (including all “employee
pension benefit plans” as defined in Section 3(2) of ERISA, bonus, incentive or
profit-sharing plans or arrangements, or labor or collective bargaining
agreements in effect by the Company) (the “ERISA Documents”).  Except for any
compliance failures that, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect, (a) the Company is in compliance in
all material respects with all applicable laws and regulations relating to
labor, employment, fair employment practices, terms and conditions of
employment, and wages and hours, and with the terms of the ERISA Documents; and
(b) each such ERISA Document is in compliance in all material respects with all
applicable requirements of ERISA.  To the Company’s knowledge, none of the
Company’s employees are obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her employment obligations to the Company or
that would conflict with the Company’s business as now conducted or proposed to
be conducted, except for such contracts and other agreements, judgments, decrees
and orders that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(gg) Except as disclosed in the SEC Documents, no transaction has occurred: (A)
between or among the Company and any of its officers or directors, stockholders
or any affiliate of any such officer or director or stockholder; and (B) to the
Company’s knowledge, between or among any stockholders of the Company.
 
3. Certain Covenants of the Company.  The Company covenants and agrees with each
Purchaser as follows:
 
(a) Use of Proceeds.  The proceeds of the issuance of the Securities as
described in this Agreement shall be used to purchase new equipment and spare
parts for the Company’s continuous flow CO2 cleansing process and Pla.to
pre-cleaning systems (estimated at $1,200,000), reduce trade payables (estimated
at $800,000), fund operations through December 2008, with the remainder of the
proceeds to be available for growth initiatives approved by the Board of
Directors.  None of the proceeds of the Loans will be used to reduce or retire
any existing debt of the Company (other than for trade payables), except to the
extent any such notes or debt are being cancelled as consideration for purchase
of Securities by a Purchaser hereunder and as specifically set forth on Schedule
I hereto.
 
(b) No Integrated Offering.  None of the Company or any of its affiliates will
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that could be integrated
with the sale of the Securities in a manner which would require the registration
under the Securities Act of the Securities.
 
(c) Investment Company Act Status.  The Company will not become, at any time
prior to the expiration of three years after the Closing Date, an open-end
investment company, unit investment trust, closed-end investment company or
face-amount certificate company that is or is required to be registered under
the Investment Company Act.
 
(d) Further Action.  The Company will use its best efforts to do and perform all
things required to be done and performed by it under this Agreement and the
other Transaction Documents and to satisfy all conditions precedent on its part
to the obligations of the Purchasers to purchase and accept delivery of the
Securities.
 
(e) Stockholder Approval.  As soon as reasonably practicable following the
Initial Closing, the Company shall obtain the approval and consent of a majority
of the outstanding shares of its Series B Convertible Preferred Stock, as well
as any other stockholder approvals required in connection with the authorization
and designation of the shares of a newly created series of the Company’s
preferred stock (the “Stockholder Approvals”), to be designated “Series C
Convertible Preferred Stock.”  The Series C Convertible Preferred Stock shall
have the rights, preferences and privileges as are set forth in the Form of
Certificate of Designations attached hereto as Exhibit C (the “Series C
Certificate of Designations”).
 
(f) Investor Rights Agreement.  The Purchasers shall be entitled, with respect
to any shares of the Company’s capital stock issued upon exercise of the
Warrants and upon conversion of the Notes, as the case may be, to all of the
registration and other rights set forth in the Company’s Investor Rights
Agreement dated as of June 4, 2008 (the “Rights Agreement”), to the same extent
and on the same terms and conditions as possessed by the investors thereunder
and as if such were included in the definition of “Registrable Securities” in
the Rights Agreement.  The Company shall take such action as may be reasonably
necessary, including amending the Rights Agreement as soon as reasonably
practicable following the Initial Closing, to assure that the granting of such
registration rights to the Purchasers does not violate the provisions of the
Rights Agreement or any of the Company’s charter documents or rights of prior
grantees of registration rights.
 
(g) Further Indebtedness.  The Company hereby covenants and agrees that so long
as any principal amount and accrued interest remains outstanding under the Notes
issued pursuant to the terms of this Agreement, that it shall not, without the
written consent of Purchasers holding Notes representing at least 60% of the
principal amount of all Notes then outstanding, incur, guaranty, assume or
otherwise become obligated to pay indebtedness, other than amounts under
equipment leases existing as of the Initial Closing Date, accounts payable and
other obligations incurred in the ordinary course of business, other than
pursuant to this Agreement.
 
4. Conditions of the Purchasers’ Obligations.  The obligation of each Purchaser
to purchase and pay for the Securities at each Closing Date is subject to the
following conditions unless waived by the Purchaser:
 
(a) The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the Closing Date. The Company
shall have complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date.
 
(b) None of the issuance and sale of the Securities pursuant to this Agreement
or any of the transactions contemplated by any of the other Transaction
Documents shall be enjoined (temporarily or permanently) and no restraining
order or other injunctive order shall have been issued in respect thereof; and
there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Securities or any Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the SEC Documents.
 
(c) The Purchasers shall have received certificates, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company, to the effect of Sections 4(a) and 4(b).
 
(d) The Purchasers shall have received an opinion of legal counsel to the
Company, with respect to the Securities and other customary matters in the form
attached hereto as Exhibit D.
 
(e) The Major Investors (as defined in Section 8 hereof) shall be satisfied, in
their sole discretion, with the results of their due diligence investigation
with respect to the Company.
 
(f) The Company’s Board of Directors shall have approved the Series C
Certificate of Designations, in substantially the form as set forth on Exhibit C
hereto.
 
(g) The Company shall have received all necessary governmental and third party
waivers, consents and approvals, other than the Stockholder Approval referred to
in Section 3(e) hereof.
 
(h) The Company shall have complied with all applicable securities laws.
 
(i) On or prior to the date of the Initial Closing, the Company shall have
authorized the filing of an amendment to the certificate of incorporation of the
Company as necessary to give effect to the provisions set forth herein or in the
Transaction Documents.
 
(j) The Security Agreement shall have been duly executed by the Company and the
parties thereto.
 
(k) As soon as reasonably practicable following the Initial Closing, the Company
shall receive a fairness opinion with regard to valuation matters.
 
(l) As soon as reasonably practicable following the Initial Closing, the Rights
Agreement shall be amended so as to satisfy the covenant set forth in Section
3(f) hereof.
 
(m) On or prior to the date of the Initial Closing, the Company shall have filed
(or authorized the filing of) all UCC and similar financing statements in form
and substance satisfactory to the Purchasers at the appropriate offices to
create a valid and perfected security interest in the Collateral (as defined in
the Security Agreement).
 
(n) On or prior to the Closing Date, the Company shall have furnished to the
Major Investors such additional information, certificates and documents as they
may reasonably require for the purpose of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, herein contained, or otherwise in connection with the
transaction contemplated hereby; and all opinions and certificates mentioned
above or elsewhere in this Agreement shall be reasonably satisfactory in form
and substance to the Major Investors.
 
5. Representations and Warranties of the Purchasers.
 
(a) Each Purchaser represents and warrants to the Company that the Securities to
be acquired by it hereunder (including the Conversion Shares that it may acquire
upon conversion thereof) are being acquired for its own account for investment
and with no present intention of distributing or reselling such Securities
(including the Conversion Shares that it may acquire upon conversion thereof) or
any part thereof or interest therein in any transaction which would be in
violation of the securities laws of the United States of America or any
State.  Nothing in this Agreement, however, shall prejudice or otherwise limit a
Purchaser’s right to sell or otherwise dispose of all or any part of such
Conversion Shares under an effective registration statement under the Securities
Act and in compliance with applicable state securities laws or under an
exemption from such registration.
 
(b) Each Purchaser understands that the Securities and Conversion Shares have
not been registered under the Securities Act and may not be offered, resold,
pledged or otherwise transferred except (a) pursuant to an exemption from
registration under the Securities Act (and, if requested by the Company, based
upon an opinion of counsel acceptable to the Company) or pursuant to an
effective registration statement under the Securities Act and (b) in accordance
with all applicable securities laws of the states of the United States and other
jurisdictions.
 
Each Purchaser agrees to the imprinting, so long as appropriate, of the
following legend on the Securities (including the Conversion Shares that it may
acquire upon conversion thereof):
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 
The legend set forth above may be removed if and when the Securities or
Conversion Shares are disposed of pursuant to an effective registration
statement under the Securities Act or, in the opinion of counsel to the Company
experienced in the area of United States Federal securities laws, such legends
are no longer required under applicable requirements of the Securities Act.  The
Company agrees that it will provide each Purchaser, upon request, with a
substitute certificate, not bearing such legend at such time as such legend is
no longer applicable.
 
(c) Each Purchaser is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the Securities Act.  None of the Purchasers learned of the
opportunity to acquire Securities or any other security issuable by the Company
through any form of general advertising or public solicitation.
 
(d) Each Purchaser represents and warrants to the Company that it has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, having been represented by counsel, and has so evaluated the
merits and risks of such investment and is able to bear the economic risk of
such investment and, at the present time, is able to afford a complete loss of
such investment.
 
(e) Each Purchaser represents and warrants to the Company that the purchase of
the Securities to be purchased by it has been duly and properly authorized and
this Agreement has been duly executed and delivered by it or on its behalf and
constitutes the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.
 
(f) Each Purchaser represents and warrants to the Company that neither it nor
any of its directors, officers, employees, agents, partners, members, or
controlling persons has taken, or will take, directly or indirectly, any actions
designed, or that might reasonably be expected to cause or result in, the
destabilization or manipulation of the price of the Common Stock.
 
(g) Each Purchaser acknowledges it or its representatives have reviewed the SEC
Documents and further acknowledges that it or its representatives have been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; and (ii) access to information about the Company
and the Company’s financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment in the Securities.
 
(h) Each Purchaser represents and warrants to the Company that it has based its
investment decision solely upon the information contained in the SEC Documents
and such other information as may have been provided to it or its
representatives by the Company in response to its inquiries, and has not based
its investment decision on any research or other report regarding the Company
prepared by any third party (“Third Party Reports”).  Each Purchaser understands
and acknowledges that (i) the Company does not endorse any Third Party Reports
and (ii) its actual results may differ materially from those projected in any
Third Party Report.
 
(i) Each Purchaser understands and acknowledges that (i) any forward-looking
information included in the SEC Documents is subject to risks and uncertainties,
including those risks and uncertainties set forth in the SEC Documents; and
(ii) the Company’s actual results may differ materially from those projected by
the Company or its management in such forward-looking information.
 
(j) Each Purchaser understands and acknowledges that (i) the Securities are
offered and sold without registration under the Securities Act in a private
placement that is exempt from the registration provisions of the Securities Act
and (ii) the availability of such exemption depends in part on, and that the
Company and its counsel will rely upon, the accuracy and truthfulness of the
foregoing representations and Purchaser hereby consents to such reliance.  Each
Purchaser also understands that there is no assurance that any exemption from
registration under the Securities Act will be available and that, even if
available, such exemption may not allow Purchaser to transfer all or any portion
of the Securities or Conversion Shares under the circumstances, in the amounts
or at the times Purchaser might propose.
 
(k) None of the Purchasers is a broker or dealer registered pursuant to
Section 15 of the Exchange Act (a “registered broker-dealer”) or is affiliated
with a registered broker-dealer.
 
6. Covenants of Purchasers. 
 
(a) No Short Sale.  Purchasers, on behalf of themselves and their affiliates and
the permitted assignee of any Conversion Shares, hereby covenant and agree not
to, directly or indirectly, offer to “short sell”, contract to “short sell” or
otherwise “short sell” any securities of the Company prior to the Closing Date.
 
 
(b) Agreement to Convert or Subordinate Notes.  All Notes may be converted or
subordinated at any time upon approval of the same by holders of at least 60% of
the principal amount of the Notes then outstanding.  In the event of such
conversion of the Notes pursuant to this Section 6(b), the Notes shall
immediately accrue the full amount of interest that would otherwise be payable
as of March 31, 2009, as if such Notes were outstanding on such date,
notwithstanding the fact such Notes would have been converted prior to that
date.


7. No Original Issue Discount.  The Company and the Purchasers hereby
acknowledge and agree that each Warrant is part of an investment unit within the
meaning of Section 1273(c)(2) of the Internal Revenue Code, which includes the
Note issued to each respective Purchaser. The Company and the Purchasers further
agree as between the Company and each Purchaser, that the fair market value of
the Warrant issued to such Purchaser is equal to 0.1% of the principal amount of
the Notes purchased by such Purchaser, as more specifically set forth opposite
such Purchaser’s name under the column heading, “Warrant Shares Purchase Price”
on Schedule I attached hereto.  The Company and the Purchaser agree to prepare
their federal income tax returns in a manner consistent with the foregoing
agreement and, pursuant to Treas. Reg. §1.1273, the original issue discount on
the Notes shall be considered to be zero.
 
8. Indemnification.  The Company agrees to indemnify and hold harmless each of
Tom Hutton, David Buzby, Hutton Living Trust, dated 12-10-96 and funds
associated with Trident Capital, Inc. (the “Major Investors”), any affiliates of
the Major Investors, and each Person, if any, who controls, is controlled by or
under common control with any Major Investor within the meaning of the
Securities Act (each, an “Indemnified Party”), against any losses, claims,
actions, damages, liabilities or expenses (collectively, “Losses”), joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such Losses (or actions in respect thereof as contemplated
below) arise out of or are based in whole or in part on any inaccuracy in the
representations and warranties of the Company contained in this Agreement or any
failure of the Company to perform its obligations hereunder, and will reimburse
each Indemnified Party for any legal and other expenses reasonably incurred as
such expenses are incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying any such Loss;
provided, however, that the Company will not be liable in any such case to the
extent that any such Loss arises out of or is based upon the inaccuracy of any
representations made by such Indemnified Party herein.
 
9. Termination.
 
(a) This Agreement may be terminated by the Major Investors by notice to the
Company given in the event that (i) the Company shall have failed, refused or
been unable to satisfy all material conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date or (ii) if after the date of
this Agreement but prior to the Closing Date, trading in securities of the
Company on the OTC Bulletin Board shall have been suspended and the Company
ceases to be publicly traded.
 
(b) This Agreement may be terminated by mutual written consent of the Company
and the Major Investors.
 
10. Notices.  All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile and confirmed in writing (i) if to the Company, at the addresses set
forth below, or (ii) if to a Purchaser, to the address set forth for such party
on the signature pages hereto, with a copy to Latham &Watkins LLP, 140 Scott
Drive, Menlo Park, California 94025, Attention: Patrick Pohlen, Esq.
 
If to the Company:


ECO2 Plastics, Inc.
680 Second Street, Suite 200
San Francisco, California 94107


Attention:  Chief Executive Officer
Telephone: 415-829-6000
Facsimile:  415-829-6001


with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, Washington 98101
Attn:  David Otto
Telephone:  206-838-9731
Facsimile:  206-262-9513


All such notices and communications shall be deemed to have been duly
given:  (i) when delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed certified
mail, return receipt requested; (iii) one business day after being timely
delivered to a next-day air courier guaranteeing overnight delivery; (iv) the
date of transmission if sent via facsimile to the facsimile number as set forth
in this Section or the signature page hereof prior to 5:00 pm in the time zone
of the recipient on a business day, with confirmation of successful transmission
or (v) the business day following the date of transmission if sent via facsimile
at a facsimile number set forth in this Section or on the signature page hereof
after 5:00 p.m. in the time zone of the recipient or on a date that is not a
business day.  Change of a party’s address or facsimile number may be designated
hereunder by giving notice to all of the other parties hereto in accordance with
this Section.
 
11. Survival Clause.  The respective representations, warranties, agreements and
covenants of the Company and the Purchasers set forth in this Agreement shall
survive until the first anniversary of the Closing.
 
12. Fees and Expenses.  Promptly in connection with a Closing where at least an
aggregate principal amount of $4,000,000 in Notes has been issued by the
Company, the Company shall pay, by wire transfer of immediately available funds
(i) to an account or accounts designated by Latham & Watkins LLP, at least
$288,916.81 for Purchasers’ legal and other transaction expenses incurred in
connection with the preparation and negotiation of the Transaction Documents and
the Company’s previously completed Series B Preferred Stock financing; and (ii)
to an account or accounts designated by the Otto Law Group PLLC, the amount of
$171,905.82 for the Company’s legal and other transaction expenses incurred in
connection with the preparation and negotiation of the Transaction Documents,
the Company’s previously completed Series B Preferred Stock financing, and other
general corporate, securities, and transactional work previously performed on
behalf of the Company.
 
13. Enforcement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Certificates of Designations, the
prevailing party or parties shall be entitled to receive from the other party or
parties reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which the prevailing party or parties may be
entitled.
 
14. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon Purchasers and the Company and their respective successors and
legal representatives.  Neither the Company nor any Purchaser may assign this
Agreement or any rights or obligation hereunder without the prior written
consent of the other party.
 
15. Amendment and Waiver.   Except as otherwise expressly provided herein, this
Agreement may be amended or modified, and any obligations of the Company and
rights of the Purchasers hereunder may waived, in each case only upon the
written consent of (i) the Company and (ii) the holders of at least 60% of the
principal amount of then outstanding Notes; provided, however, that no amendment
of this Agreement shall materially and adversely affect the rights of a
Purchaser in a manner that materially and disproportionately discriminates
against such Purchaser by its express terms in relation to the other Purchasers
without such Purchaser's written consent.  Notwithstanding anything to the
contrary herein, Schedule I hereto may be amended and revised by the Company in
connection with Additional Closings (as defined in Section 1(e) above) without
requiring the consent of any of the other parties hereto.  Any amendment or
waiver effected in accordance with this Section 15 shall be binding upon each
Purchaser, each future Purchaser, and the Company.  The Purchasers and their
respective successors and assigns acknowledge that by the operation of this
Section 15, the holders of at least 60% of the Notes then outstanding, acting in
conjunction with the Company, will have the right and power to diminish or
eliminate any or all rights pursuant to this Agreement.
 
16. Entire Agreement; No Third Party Beneficiary.  This Agreement, together with
the other Transaction Documents, constitutes the entire agreement among the
parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, among the parties hereto with respect to the
subject matter hereof and thereof.  Disclosure by the Company in any Schedule to
this Agreement shall be deemed applicable to all applicable provisions
hereof.  This Agreement is not intended to confer upon any Person not a party
hereto (or their successors and permitted assigns) any rights or remedies
hereunder, except as provided in Section 8 hereof.
 
17. Aug08 Notes and Aug08 Warrants.  The Company and those certain Purchasers
party to the Aug08 Notes and Aug08 Warrants hereby acknowledge and agree that
the Aug08 Notes and Aug08 Warrants shall hereafter be governed by the terms of,
and considered issued pursuant to, this Agreement.
 
18. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.
 
19. APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF SAN FRANCISCO, CALIFORNIA AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.
 
20. Waiver of Participation Rights.  By execution of this Agreement, each
Purchaser expressly waives any right of first refusal, pre-emptive right, right
of first offer or other participation right (and any related document delivery
and notice rights) with respect to the issuance of the Notes, the Warrants and
any shares of the Company’s capital stock issuable upon conversion or exercise
thereof, including without limitation, all rights under Section 7 of the Rights
Agreement to the extent the Purchaser is a party thereto and qualifies as a
“Major Holder” thereunder.
 
21. Waiver of Conflicts.  Each party to this Agreement acknowledges that Latham
& Watkins LLP (L&W), counsel for Thompson Hutton LLC and Trident Capital, has in
the past performed and is or may now or in the future perform legal services for
one or more of the Purchasers or their affiliates in matters unrelated to the
transactions described in this Agreement (the “Financing”), including the
representation of such Purchasers or their affiliates in matters of a similar
nature to the Financing and other matters.  The applicable rules of professional
conduct require that L&W inform the parties hereunder of this representation and
obtain their consent.  L&W has served as counsel to Thompson Hutton LLC and
Trident Capital and has negotiated the terms of the Financing solely on behalf
of Thompson Hutton LLC and Trident Capital.  It is the belief of L&W that these
terms and conditions represent an arm’s length transaction between the Company
and the Purchasers.  Each of the Purchasers has had the opportunity to be
represented by independent legal counsel regarding the terms of the
Financing.  Accordingly, each party to this Agreement hereby (i) acknowledges
that it has had an opportunity to ask for and has obtained information relevant
to such representation, including disclosure of the reasonably foreseeable
adverse consequences of such representation; (ii) acknowledges that with respect
to the Financing, L&W has represented solely Thompson Hutton LLC and Trident
Capital, and not any other Purchaser or any stockholder, director or employee of
any Purchaser; and (iii) gives its informed consent to L&W’s representation of
Thompson Hutton LLC and Trident Capital and their respective affiliates in such
unrelated matters and to L&W’s representation of Thompson Hutton LLC and Trident
Capital in connection with the Financing.
 
22. Conflict with Terms of the Notes or Warrants.  In the event that any of the
terms of this Agreement conflict with the terms contained in the Notes or
Warrants, except for any conflict with Section 1(f) of this Agreement which
shall govern and control, such terms contained in the Notes or Warrants shall
govern and control.
 
23. Counterparts.  This Agreement may be executed in two or more counterparts
and may be delivered by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[signature pages follow]
 


 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
ECO2 PLASTICS, INC.
 


 
By:          _________________________ 
Name:  Rodney S. Rougelot
Title:    Chief Executive Officer




 


 
PURCHASERS:
 
Trident Capital Fund - VI, L.P.
Trident Capital Fund - VI Principals Fund, L.L.C.
Executed by the undersigned as an authorized signatory of the General Partner of
Trident Capital Fund-VI, L.P. and of the Managing Member of Trident Capital
Fund-VI Principals Fund, L.L.C
     
By:       _________________________________
 
              (signature)
 
              _________________________________
                 (print name)  
Address:        505 Hamilton Avenue, Suite 200
 Palo Alto, CA 94301
                         Attn: Howard S. Zeprun
                         Chief Administrative Officer and General Counsel
 
Fax:                  +1 (650) 289-4444




PURCHASERS:



 
Hutton Living Trust, dated 12-10-96
 
     
By:       _________________________________
 
G. Thompson Hutton, Trustee
     
Address:        2 Santiago Avenue
Atherton, CA  94027
 
 
E-Mail:   tom@thomspsonhutton.com



PURCHASERS:



     
By:       _________________________________
 
Name:  _________________________________
 
Title:    _________________________________
     
Address:
 
Fax:        ______________________________
 
E-Mail:   ______________________________





Schedule I
 
Schedule of Purchasers at the Initial Closing Date


September 2, 2008
 


 
Purchaser
 
Loan Amount
 
Principal Amount of Notes (plus any accrued unpaid interest) Cancelled
 
Warrant Shares
 
Warrant Shares Purchase Price
September 15, 2008 Transaction:
                 
[TBD]
                 
September 2, 2008 Transaction:
       
Thomas C. Barry
$250,000.00
--
8,333,333
$250
The Buzby-Vasan 1997 Trust
$150,000.00
--
5,000,000
$150
August 28, 2008 Transaction:
       
Trident Capital Fund-VI, L.P.
$481,332.31
--
16,044,411
$481.33
Trident Capital Fund-VI Principals Fund, L.L.C.
$18,667.69
--
622,256
$18.67
Hutton Living Trust, dated 12-10-96
$50,000.00
--
1,666,667
$50.00
August 22, 2008 Transaction:
       
Trident Capital Fund-VI, L.P.
$481,332.31
--
16,044,411
$481.33
Trident Capital Fund-VI Principals Fund, L.L.C.
$18,667.69
--
622,256
$18.67
Hutton Living Trust, dated 12-10-96
$50,000.00
--
1,666,667
$50.00
         
TOTAL:
$[1,500,000]
--
   

Disclosure Schedule
 
This Disclosure Schedule is being furnished by ECO2 Plastics, Inc., a Delaware
corporation, (the “Company”), to the Purchasers listed on Schedule I to that
certain Convertible Note and Warrant Purchase Agreement of even date herewith by
and among the Company and such Purchasers (the “Agreement”) in connection with
the execution and delivery of the Agreement, pursuant to Section 2 of the
Agreement.  Unless the context otherwise requires, all capitalized terms used in
this Disclosure Schedule shall have the respective meanings ascribed to such
terms in the Agreement.


This Disclosure Schedule and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement.  The contents of all
agreements and other documents referred to in a particular section of this
Disclosure Schedule is incorporated by reference into such particular section as
though fully set forth in such section.


 
[Attached separately]


 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A
 
Form of Note
 


 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 




 
CONVERTIBLE SECURED PROMISSORY NOTE
 


San Francisco, California
Date of Issuance: September ___, 2008


FOR VALUE RECEIVED, ECO2 PLASTICS, INC., a Delaware corporation (the “Promisor”)
hereby promises to pay to the order of __________________________ (the
“Holder”), in lawful money of the United States at the address of the Holder set
forth herein, the principal amount of __________________________ ($___________)
(the “Note Amount”), together with Interest, as defined below.  This Convertible
Secured Promissory Note (“Note”) has been executed by the Promisor on the date
set forth above (the “Effective Date”).


This Note is one of a series of convertible secured promissory notes issued by
the Promisor pursuant to that certain Convertible Note and Warrant Purchase
Agreement, dated as of September 2, 2008, by and among the Promisor and the
parties named therein (the “Purchase Agreement”).  This Note and such other
convertible secured promissory notes issued by the Promisor pursuant to the
Purchase Agreement are herein collectively referred to as the “Notes.”  This
Note is secured by a security interest in certain collateral of the Promisor
pursuant to the Amended and Restated Security Agreement, dated as of September
2, 2008, as amended, supplemented, restated or otherwise modified from time to
time, by and among the Promisor and the parties named therein (the “Security
Agreement”) and is entitled to all the benefits and obligations provided
therein.  All payments of interest and principal shall be in lawful money of the
United States of America and shall be made pro rata among all holders of the
Notes.  The following is a statement of the rights of the Holder of this Note
and the terms and conditions to which this Note is subject, and to which the
Holder hereof, by the acceptance of the Note agrees:


1. Interest.  Interest shall accrue at fifteen percent (15%) per annum on the
outstanding principal amount of this Note (the “Interest”).  Upon the occurrence
of an Event of Default and for so long as such Event of Default continues,
Interest shall accrue on the outstanding Note Amount at the rate of fifteen
percent (15%) per annum (the “Default Interest Rate”).


2. Maturity Date.  The Note Amount, any accrued Interest thereon and all other
sums due hereunder, shall be due and payable on demand at any time on or after
March 31, 2009 (the “Maturity Date”).


3. Security.  The Notes are secured pursuant to the terms of the Security
Agreement by a security interest in the Collateral (as such term is defined in
the Security Agreement).  This Note is subject to the provisions of the Security
Agreement. It is agreed that all Promisor’s indebtedness, whether outstanding on
the date hereof or subsequently incurred or assumed, except all indebtedness
secured by perfected security interests granted by Promisor in connection with
the Senior Debt (as such term is defined in the Security Agreement) shall be
junior in right of payment to the indebtedness and other obligations of Promisor
pursuant to the Notes.


4. Application of Payments.


4.1. Except as otherwise expressly provided herein, payments under this Note
shall be applied, (i) first to the repayment of any sums incurred by the Holder
for the payment of any expenses in enforcing the terms of this Note, (ii) then
to the payment of Interest accrued at the Default Interest Rate, (iii) then to
the payment of Interest, and (iv) then to the reduction of the Note Amount.


4.2.            The Promisor may only prepay principal upon the written consent
of holders of 60% or more of the aggregate principal amount of the Notes then
outstanding.


4.3. Upon payment in full of the Note Amount and applicable accrued and unpaid
Interest thereon, this Note shall be marked “Paid in Full” and returned to the
Promisor.


5. Waiver of Notice.  The Promisor hereby waives diligence, notice, presentment,
protest and notice of dishonor.


6. Transfer.  This Note may be transferred by the Holder at any time without the
written consent of the Promisor.


7. Holder’s Option to Convert.


7.1. At any time upon the written election at their discretion of holders of 60%
or more of the aggregate principal amount of Notes then outstanding, the entire
principal amount of and accrued, unpaid interest on each Note shall be converted
into shares of the Promisor’s equity securities (the “Conversion Securities”)
pursuant to either Section 7.1.1 or 7.1.2 below:


7.1.1            In the event that the Promisor shall have consummated a new
equity financing in a single transaction or a series of related transactions
yielding gross proceeds to the Promisor of at least $1,000,000.00 in the
aggregate (other than (i) the Notes, (ii) issuances of equity securities upon
conversion of the Notes or exercise of warrants issued pursuant to the Purchase
Agreement, and (iii) issuances of equity securities pursuant to Section 3(c) of
that certain Securities Subscription Agreement, dated as of June 4, 2008, as
amended, by and among the Promisor and the parties named therein, relating to
the Promisor’s Series B-1 Convertible Preferred Stock and Series B-2 Convertible
Preferred Stock (the “Series B Stock”)) (the “Next Equity Financing”), then the
Conversion Securities shall consist of equity securities issued in such Next
Equity Financing, at a price per share equal to the lesser of (x) 80% of the
purchase price paid by the purchasers of other securities sold in such Next
Equity Financing or (y) $0.015; or


7.1.2            If a Next Equity Financing has not occurred, then the
Conversion Securities shall consist of shares of a newly created series of
Series C Convertible Preferred Stock of Promisor having rights, preferences and
privileges substantially similar to those of the Promisor’s Series B Stock,
except that the liquidation preference shall be senior to the Series B Stock and
the Promisor’s Series A Convertible Preferred Stock, at a price per share equal
to $0.015 (subject to appropriate adjustment for all stock splits, subdivisions,
combinations, recapitalizations and the like).


7.2. No fractional shares of Conversion Securities will be issued upon
conversion of a Note.  In lieu thereof, the number of Conversion Securities to
be issued to a Holder upon conversion of the Note or Notes held by such Holder
shall be rounded to the nearest whole share after aggregating all Notes held by
the Holder.  Upon conversion of this Note pursuant to this Section 7, the Holder
shall surrender this Note, duly endorsed, at the principal offices of the
Promisor or any transfer agent of the Promisor.  At its expense, the Promisor
will, as soon as practicable thereafter, issue and deliver to such Holder, at
such principal office, a certificate or certificates for the number of shares to
which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note, including a check payable to the Holder for any
cash amounts payable as described herein.  Upon conversion of this Note, the
Promisor will be forever released from all of its obligations and liabilities
under this Note with regard to that portion of the principal amount and accrued
interest being converted including without limitation the obligation to pay such
portion of the principal amount and accrued interest.


7.3. Conversion Penalty.  The Notes may be converted or subordinated at any time
upon approval of the same by holders of at least 60% of the principal amount of
the Notes then outstanding.  In the event of a conversion of this Note pursuant
to this Section 7.3, this Note shall immediately accrue the full amount of
interest that would otherwise be payable as of March 31, 2009 as if this Note
was outstanding on such date, notwithstanding the fact that this Note would have
been converted prior to that date.


8. Events of Default.  The occurrence of any of the following events (each an
“Event of Default”), not cured in any applicable cure period, shall constitute
an Event of Default of the Promisor:


8.1. a breach of any representation, warranty, covenant or other provision of
this Note, which, if capable of being cured, is not cured within three (3) days
following notice thereof to the Promisor;
 
8.2. the Promisor shall fail to pay (i) when due any principal or Interest
payment on the due date hereunder or (ii) any other payment required under the
terms of this Note on the date due and the Promisor fails to make such payment
within ten (10) days after receipt of written notice from the Holder of such
failure to pay;
 
8.3. (i) the application for the appointment of a receiver or custodian for the
Promisor or the property of the Promisor, (ii) a case or other proceeding,
whether voluntary or involuntary, seeking liquidation, reorganization or other
relief with respect to the Promisor or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within sixty (60) days of commencement, (iii) any assignment for the
benefit of creditors by or against the Promisor, or (iv) the insolvency of the
Promisor;


8.4. any material portion of the Promisor’s assets is attached, seized,
subjected to lien, encumbrance, writ or distress warrant, or is levied upon and
such attachment, seizure, lien, encumbrance, writ or distress warrant or levy
has not been removed, discharged or rescinded within thirty (30) days; and


8.5. a final judgment is rendered against the Promisor that, together with other
outstanding final judgments against the Promisor, exceeds an aggregate of
$500,000 (after subtracting any amount of such judgment or judgments covered by
Promisor’s insurance), or the Promisor is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs.


This Note shall become immediately due and payable, without notice or other
further action, upon the occurrence of any Event of Default set forth in Section
8.3 or 8.4.  Upon the occurrence of any other Event of Default that is not cured
within any applicable cure period, if any, Holders of at least 60% of the
aggregate principal amount of the Notes then outstanding may elect, by written
notice delivered to the Promisor, to take at any time any or all of the
following actions: (i) declare all Notes to be forthwith due and payable,
whereupon the entire unpaid Note Amount, together with all accrued and unpaid
Interest thereon (including the Default Interest Rate), and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Promisor, anything contained herein to the
contrary notwithstanding, and (ii) exercise any and all other remedies provided
hereunder or available at law or in equity.  Any Event of Default may be waived,
or the enforcement of any remedies available to any Holder of a Note may be
tolled for such period as may be determined by Holders of at least 60% of the
aggregate principal amount of the Notes then outstanding, upon written election
by Holders of at least 60% of the aggregate principal amount of the Notes then
outstanding in their discretion.


If an Event of Default occurs by the Promisor, the Promisor agrees to pay, in
addition to the Note Amount, reasonable attorneys' fees and any other reasonable
costs incurred by the Holders in connection with pursuit of their remedies under
this Note in accordance with the provisions of this Note.


9.           Miscellaneous.


9.1           Successors and Assigns.  Subject to the exceptions specifically
set forth in this Note, the terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and permitted assigns of the parties.  This Note (or a portion
hereof) may be assigned by the Holder without the consent of the Promisor.


9.2           Loss or Mutilation of Note.  Upon receipt by the Promisor of
evidence satisfactory to the Promisor of the loss, theft, destruction or
mutilation of this Note, together with indemnity reasonably satisfactory to the
Promisor, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Promisor shall execute
and deliver to the Holder a new promissory note of like tenor and denomination
as this Note.


9.3           Notices.  Any notice, demand, offer, request or other
communication required or permitted to be given pursuant to the terms of this
Note shall be in writing and shall be deemed effectively given the earlier of,
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one (1) business day after being deposited with an overnight courier service, or
(v) four (4) days after being deposited in the Global Priority Mail with postage
prepaid, and addressed to the recipient at the addresses set forth below unless
another address is provided to the other party in writing:
If to Holder, to:


__________________________
__________________________
__________________________
__________________________
Attn: __________________________
Fax:   __________________________


if to the Promisor, to:


ECO2 Plastics, Inc.
680 Second Street, Suite 200
San Francisco, CA  94107
Attn:                      Rodney S. Rougelot
Fax:           (415) 829-6001 


with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:                      David M. Otto
Fax:           (206) 262-9513


9.4           Governing Law.  This Note shall be governed in all respects by the
laws of the State of California as applied to agreements entered into and
performed entirely within the State of California by residents thereof, without
regard to any provisions thereof relating to conflicts of laws among different
jurisdictions.


9.5           Waiver and Amendment.  Any term of this Note may be amended,
waived or modified with the written consent of the Promisor and the Holder;
provided however, that (a) the terms of this Note may be amended or modified,
and any obligations of Promisor and the rights of Holder may be waived, in each
case upon the written consent of Promisor and the holders of at least 60% of the
aggregate principal amount of Notes then outstanding, in accordance with the
provisions set forth in Section 15 of the Purchase Agreement, and (b) this Note
may be converted or subordinated without any action of Holder upon approval by
holders of at least 60% of the aggregate principal amount of Notes then
outstanding, in accordance with the provisions set forth in Section 7.3 above
and Section 6(b) of the Purchase Agreement.


9.6           Remedies; Costs of Collection; Attorneys' Fees.  No delay or
omission by the Holder in exercising any of its rights, remedies, powers or
privileges hereunder or at law or in equity and no course of dealing between the
Holder and the undersigned or any other person shall be deemed a waiver by the
Holder of any such rights, remedies, powers or privileges, even if such delay or
omission is continuous or repeated, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise
thereof by the Holder or the exercise of any other right, remedy, power or
privilege by the Holder.  The rights and remedies of the Holder described herein
shall be cumulative and not restrictive of any other rights or remedies
available under any other instrument, at law or in equity provided that such
rights or remedies are not inconsistent with the express provisions hereof.  If
an Event of Default occurs, the Promisor agrees to pay, in addition to the Note
Amount and any Interest payable thereon, reasonable attorneys' fees and any
other reasonable costs incurred by the Holder in connection with its pursuit of
its remedies under this Note.


9.7           Usury Savings Clause.  In the event any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.
 


[Signature page to follow]
 
IN WITNESS WHEREOF, the Promisor has caused this Note to be signed on the
Effective Date.






ECO2 PLASTICS, INC.






                                                                                               
_______________________________
Name: Rodney S. Rougelot
Title: Chief Executive Officer










 
 

--------------------------------------------------------------------------------

 
 


 
Exhibit B
 
Form of Warrant
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 


 


Warrant To Purchase _____________ Shares of Common Stock


Void after April 14, 2015


ECO2 PLASTICS, INC.
(f.k.a., Itec Environmental Group, inc.)


Date of Issuance: September ___, 2008


No.  _____


THIS CERTIFIES that, for value received, _______________________, or his/her/its
assigns (in either case, the “Holder”) is entitled to purchase, subject to the
provisions of this Warrant, from ECO2 Plastics, Inc., a Delaware corporation
(the “Company”), at the price per share set forth in Section 9 hereof, that
number of shares of the Company’s common stock (the “Common Stock”) set forth in
Section 8 hereof.  This Warrant is referred to herein as the “Warrant” and the
shares of Common Stock issuable pursuant to the terms hereof are sometimes
referred to herein as “Warrant Shares.”


This Warrant is one of a series of warrants issued by the Company pursuant to
that certain Convertible Note and Warrant Purchase Agreement, dated as of
September 2, 2008, by and among the Company and the parties named therein (the
“Purchase Agreement”).  This Warrant and such other warrants issued by the
Company pursuant to the Purchase Agreement are herein collectively referred to
as the “Warrants.”  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Purchase Agreement.


1.           Holder Exercise of Warrant.  This Warrant shall be exercisable in
whole or in part.  To exercise this Warrant, the Holder shall deliver to the
Company at its principal office, (a) a written notice, in substantially the form
of the exercise notice attached hereto as Exhibit A (the “Exercise Notice”), of
the Holder’s election to exercise this Warrant, which notice shall specify the
number of shares of Common Stock to be purchased, (b) this Warrant and (c)
(except in the case of exercise on a net issue basis pursuant to Section 9(b) of
this Warrant) the payment to the Company, by check or wire, of an amount equal
to the then applicable Exercise Price (as defined below) per share multiplied by
the number of Warrant Shares then being purchased. The Company shall as promptly
as practicable, and in any event within twenty (20) days after delivery to the
Company of (a), (b) and (c) above, execute and deliver or cause to be executed
and delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number of shares of Common Stock specified in such
notice.  Each certificate representing Warrant Shares shall bear the legend or
legends required by applicable securities laws as well as such other legend(s)
the Company requires to be included on certificates for its Common Stock.  The
Company shall pay all expenses and other charges payable in connection with the
preparation, issuance and delivery of such stock certificates except that, in
case such stock certificates shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all stock transfer taxes that
are payable upon the issuance of such stock certificate or certificates shall be
paid by the Holder at the time of delivering the Exercise Notice.  All shares of
Common Stock issued upon the exercise of this Warrant shall be validly issued,
fully paid, and nonassessable.  Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares.  If this Warrant
is exercised in part, the Company shall, upon surrender of this Warrant, execute
and deliver, within 20 days of the date of exercise, a new Warrant evidencing
the rights of the Holder, or such other person as shall be designated in the
Notice of Exercise, to purchase the balance of the Warrant Shares purchasable
hereunder.


The Warrant shall expire on April 14, 2015 (the “Expiration Date”).  The
Investor may exercise the warrant in whole or in part at any time prior to the
Expiration Date.  The Company has no restriction on the sale or transfer of the
Warrant or Warrant Shares; however, the Investor is required to comply with all
state and U.S. laws and regulations relating to security sales and
transfers.  This Warrant shall automatically be exercised in full as of
immediately prior to termination of the Warrant on the Expiration Date, on a net
issue basis pursuant to Section 9(b), to the extent the Warrant shall not have
previously been exercised in full.


2.           Reservation of Shares. The Company hereby covenants that at all
times during the term of this Warrant there shall be reserved for issuance such
number of shares of its Common Stock as shall be required to be issued upon
exercise of this Warrant.


3.           Fractional Shares.  This Warrant may be exercised only for a whole
number of shares of Common Stock, and no fractional shares or scrip representing
fractional shares shall be issuable upon the exercise of this Warrant.


4.           Representations of the Company. The Company represents that all
corporate actions on the part of the Company, its officers, directors and
shareholders necessary for the sale and issuance of the Warrant Shares pursuant
hereto and the performance of the Company's obligations hereunder were taken
prior to and are effective as of the effective date of this Warrant.


5.           Transfer of Warrant and Warrant Shares.  The Holder may sell,
pledge, hypothecate, or otherwise transfer this Warrant, in whole, in accordance
with and subject to the terms and conditions set forth in this Warrant and then
only if such sale, pledge, hypothecation, or transfer is made in compliance with
the Act or pursuant to an available exemption from registration under the Act
relating to the disposition of securities.


6.           Loss of Warrant.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, or destruction of this Warrant, and of
indemnification satisfactory to it, or upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new warrant of
like tenor.


7.           Rights of the Holder.  No provision of this Warrant shall be
construed as conferring upon the Holder the right to vote, consent, receive
dividends or receive notice other than as expressly provided herein.  Prior to
exercise, no provision hereof, in the absence of affirmative action by the
Holder to exercise this Warrant, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder for the
purchase price of any Warrant Shares or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.


8.           Number of Warrant Shares.  This Warrant shall be exercisable for
_____________ shares (as originally determined pursuant to Section 1(b) of the
Purchase Agreement) of the Company’s Common Stock, as adjusted in accordance
with this Warrant.


9.           Exercise Price; Adjustment of Warrants.


a.           Determination of Exercise Price.  The per share purchase price (the
“Exercise Price”) for each of the Warrant Shares purchasable under this Warrant
shall be equal to $0.015, as adjusted in accordance with this Warrant .


b.           Net Issue Exercise. In lieu of exercising this Warrant pursuant to
Section 1 above, the Holder may elect to receive a number of Warrant Shares
equal to the value of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
notice of such election, in which event the Company shall issue to the Holder a
number of Warrant Shares computed using the following formula:


X = Y (A-B)
    -------
        A


Where X                      =      the number of Warrant Shares to be issued to
the Holder.


           Y                      =      the number of Warrant Shares
purchasable under this Warrant.


           A                      =      the fair market value of one Warrant
Share on the date of determination.


           B                      =      the per share Exercise Price (as
adjusted to the date of such calculation).


Fair Market Value. For purposes of this section, the per share fair market value
of the Warrant Shares shall mean:


(i)           If the Company's Common Stock is publicly traded, the per share
fair market value of the Warrant Shares shall be the average of the closing
prices of the Common Stock as quoted on the Nasdaq National Market or the
principal exchange on which the Common Stock is listed, or if not so listed then
the fair market value shall be the average of the closing bid prices of the
Common Stock as published in The Wall Street Journal, in each case for the
fifteen (15) trading days ending five (5) trading days prior to the date of
determination of fair market value;


(ii)           If the Company's Common Stock is not so publicly traded, the per
share fair market value of the Warrant Shares shall be such fair market value as
is determined in good faith by the Board of Directors of the Company after
taking into consideration factors it deems appropriate, including, without
limitation, recent sale and offer prices of the capital stock of the Company in
private transactions negotiated at arm's length.


c.           Reclassification. In the case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company, the Company,
or such successor or purchasing corporation, as the case may be, shall duly
execute and deliver to the holder of this Warrant a new Warrant (in form and
substance reasonably satisfactory to the holder of this Warrant), or the Company
shall make appropriate provision without the issuance of a new Warrant, so that
the holder of this Warrant shall have the right to receive, at a total purchase
price not to exceed that payable upon the exercise of the unexercised portion of
this Warrant, and in lieu of the shares of Common Stock theretofore issuable
upon exercise of this Warrant, (i) the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change,
merger or sale by a holder of the number of shares of Common Stock then
purchasable under this Warrant, or (ii) in the case of such a merger or sale in
which the consideration paid consists all or in part of assets other than
securities of the successor or purchasing corporation, at the option of the
Holder of this Warrant, the securities of the successor or purchasing
corporation having a value at the time of the transaction equivalent to the fair
market value of the Common Stock at the time of the transaction. The provisions
of this subparagraph (c) shall similarly apply to successive reclassifications,
changes, mergers and transfers.
 
d.  Stock Splits, Dividends and Combinations. In the event that the Company
shall at any time subdivide the outstanding shares of Common Stock or shall
issue a stock dividend on its outstanding shares of Common Stock the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
subdivision or to the issuance of such stock dividend shall be proportionately
increased, and the Exercise Price shall be proportionately decreased, and in the
event that the Company shall at any time combine the outstanding shares of
Common Stock the number of Warrant Shares issuable upon exercise of this Warrant
immediately prior to such combination shall be proportionately decreased, and
the Exercise Price shall be proportionately increased, effective at the close of
business on the date of such subdivision, stock dividend or combination, as the
case may be.


e.           NO IMPAIRMENT.  THE COMPANY WILL NOT, THROUGH ANY REORGANIZATION,
TRANSFER OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF
SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE
OR PERFORMANCE OF ANY OF THE TERMS TO BE OBSERVED OR PERFORMED HEREUNDER BY THE
COMPANY, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL
THE PROVISIONS OF THIS SECTION AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE EXERCISE RIGHTS OF THE HOLDER
OF THIS WARRANT AGAINST IMPAIRMENT.


f.           Issue Taxes.  The Company shall pay issue taxes that may be payable
in respect of any issue or delivery of shares of Common Stock on exercise of
this Warrant, in whole; provided, however, that the Company shall not be
obligated to pay any transfer taxes resulting from any transfer requested by any
holder in connection with any such exercise.


g.           Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, certificates for the shares so purchased shall be
delivered to the Holder within a reasonable time and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the shares with
respect to which this Warrant shall not have been exercised shall also be issued
to the Holder within such time.


h.           Stock Fully Paid.  All of the shares issuable upon the exercise of
the rights represented by this Warrant will, upon issuance and receipt of the
Exercise Price therefore, be fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issue thereof.


i.           Reservation of Stock Issuable Upon Conversion.  The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the exercise of this
Warrant, such number of its shares of Common Stock as shall from time to time be
sufficient to effect the exercise of this Warrant; and if at any time the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the exercise of this Warrant, the Company will take all appropriate
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purpose.


10.           Certain Distributions.  In case the Company shall, at any time,
prior to the Expiration Date, declare any distribution of its assets to holders
of its Common Stock as a partial liquidation, distribution or by way of return
of capital, other than as a dividend payable out of earnings or any surplus
legally available for dividends, then the Holder shall be entitled, upon the
proper exercise of this Warrant in whole prior to the effecting of such
declaration, to receive, in addition to the shares of Common Stock issuable on
such exercise, the amount of such assets (or at the option of the Company a sum
equal to the value thereof at the time of such distribution to holders of Common
Stock as such value is determined by the Board of Directors of the Company in
good faith), which would have been payable to the Holder had it been a holder of
record of such shares of Common Stock on the record date for the determination
of those holders of Common Stock entitled to such distribution.


11.           Dissolution or Liquidation.  In case the Company shall, at any
time prior to the Expiration Date, dissolve, liquidate or wind up its affairs,
the Holder shall be entitled, upon the proper exercise of this Warrant in whole
and prior to any distribution associated with such dissolution, liquidation, or
winding up, to receive on such exercise, in lieu of the shares of Common Stock
to which the Holder would have been entitled, the same kind and amount of assets
as would have been distributed or paid to the Holder upon any such dissolution,
liquidation or winding up, with respect to such shares of Common Stock had the
Holder been a holder of record of such share of Common Stock on the record date
for the determination of those holders of Common Stock entitled to receive any
such dissolution, liquidation, or winding up distribution.


12.           Notice of Adjustments. Whenever the number of Warrant Shares
purchasable hereunder or the Exercise Price thereof shall be adjusted pursuant
to Section 9 hereof, the Company shall provide notice to the Holder setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
number and class of shares which may be purchased thereafter and the Exercise
Price therefor after giving effect to such adjustment.


13.           Registration Rights. The Holder hereof shall be entitled, with
respect to the Warrant Shares issued upon exercise hereof, to all of the
registration rights set forth in the Company’s Investor Rights Agreement, dated
as of June 4, 2008 (the “Rights Agreement”), to the same extent and on the same
terms and conditions as possessed by the investors thereunder and as if the
Warrant Shares were included in the definition of “Registrable Securities” in
the Rights Agreement.  The Company shall take such action as may be reasonably
necessary to (a) amend the Rights Agreement to effect the foregoing and (b)
assure that the granting of such registration rights to the Holder does not
violate the provisions of the Rights Agreement or any of the Company’s charter
documents or rights of prior grantees of registration rights.


14.           Miscellaneous.


a.           Successors and Assigns.  The terms and conditions of this Warrant
shall inure to the benefit of, and be binding upon, the respective successors
and assigns of the parties, except to the extent otherwise provided herein.
Nothing in this Warrant, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Warrant, except as expressly provided in this Warrant.


b.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California without regard to the
principles of conflict of laws thereof.


c.           Counterparts; Delivery by Facsimile.  This Warrant may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of
this Warrant may be effected by facsimile.


d.           Titles and Subtitles.  The titles and subtitles used in this
Warrant are used for convenience only and are not to be considered in construing
or interpreting this Warrant.


e.           Notices.  Unless otherwise provided, any notice required or
permitted hereunder shall be given by personal service upon the party to be
notified by certified mail, return receipt requested and: (i) if to the Company,
addressed to ECO2 Plastics, Inc., 680 Second Street, Suite 200, San Francisco,
California 94107, or at such other address as the Company may designate by
notice to each of the Investors in accordance with the provisions of this
Section; and (ii) if to the Warrant holder, at the address indicated on the
signature page hereof, or at such other addresses as such Holder may designate
by notice to the Company in accordance with the provisions of this Section.


f.           Amendments and Waivers.  Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either prospectively or retroactively), only
with the written consent of the Company and the Holder; provided, that any term
of this Warrant may be amended or waived upon the written consent of the Company
and holders of at least 60% in interest of the Warrants then outstanding (based
on the number of Warrant Shares exercisable thereunder) if at the same time all
Warrants then outstanding are so amended in a similar manner.


g.           Entire Agreement.  This Warrant and the Purchase Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties hereto.


[Signature Page Follows]
 


IN WITNESS WHEREOF, the undersigned hereby sets his hand and seal on the date
set forth above.
 


ECO2 Plastics, Inc.




By:  ____________________________________
       Name: Rodney S. Rougelot
       Title: Chief Executive Officer


 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
FORM OF
 
CERTIFICATE OF DESIGNATIONS OF PREFERENCES AND RIGHTS OF
 
SERIES C CONVERTIBLE PREFERRED STOCK
 
OF
 
ECO2 PLASTICS, INC.
 
a Delaware corporation
 
Pursuant to Section 151 of the Delaware General Corporation Law
 


 
The undersigned, Rodney S. Rougelot, certifies that:
 
1. He is the duly acting Chief Executive Officer and Secretary of ECO2 PLASTICS,
INC., a corporation organized and existing under the Delaware General
Corporation Law (the “Corporation”).
 
2. Pursuant to authority conferred upon the Board of Directors by the First
Amended and Restated Certificate of Amendment to the Certificate of
Incorporation of the Corporation (the “Certificate of Incorporation”), which
authorizes [700,000,000]1 shares of preferred stock, par value $0.001 per share
(“Preferred Stock”), of which 489,083,453 shares are issued and outstanding, and
pursuant to the provisions of the Delaware General Corporation Law, said Board
of Directors, pursuant to unanimous written consent dated August 28, 2008,
adopted a resolution establishing the rights, preferences, privileges and
restrictions of, and the number of shares comprising, the Corporation's Series C
Convertible Preferred Stock, which resolution is as follows:
 
RESOLVED, that a series of preferred stock in the Corporation, having the
rights, preferences, privileges and restrictions, and the number of shares
constituting such series and the designation of such series, set forth below be,
and it hereby is, authorized by the Board of Directors of the Corporation
pursuant to authority given by the Corporation's Certificate of Incorporation.
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the designations of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, such new series of
preferred stock as follows:
 
(a) Designation.  The series of preferred stock is hereby designated Series C
Convertible Preferred Stock (the “Series C Preferred Stock”).
 
(b) Authorized Shares.  The number of authorized shares constituting the Series
C Preferred Stock shall be 400,000,000.
 
(c) Original Issue Price.  The Original Issue Price of the Series C Preferred
Stock shall be $0.015 per share (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like with respect to such
shares).
 
(d) Dividends.  Commencing on the dates of issuance of the Series C Preferred
Stock, the Series A Convertible Preferred Stock of the Corporation (the “Series
A Preferred Stock”), the Series B-1 Convertible Preferred Stock of the
Corporation (the “Series B-1 Preferred Stock”) and the Series B-2 Convertible
Preferred Stock of the Corporation (the “Series B-2 Preferred Stock” and,
together with the Series B-1 Preferred Stock, the “Series B Preferred Stock”),
(collectively, the “Senior Preferred Stock”), and subject to the rights of any
series of Preferred Stock that may from time to time come into existence, each
holder of an outstanding share of Senior Preferred Stock shall be entitled to
receive, on a pari passu basis, when, as and if declared by the Board of
Directors, out of any assets of the Corporation legally available therefor,
dividends at a rate equal to 5% per share of the Original Issue Price of such
share of Senior Preferred Stock (in each case, as adjusted for any stock
dividends, combinations, splits, recapitalizations and the like with respect to
such shares) per annum prior and in preference to the holders of the
Corporation’s Common Stock (the “Common Stock”), and in preference to the
holders of any other equity securities of the Corporation that may from time to
time come into existence to which the Senior Preferred Stock ranks senior (such
junior securities, together with the Common Stock, “Junior Securities”).  No
dividends will be paid on Junior Securities in any year unless such dividends of
the Senior Preferred Stock are paid in full or declared and set
apart.  Additionally, whenever the Corporation shall pay a dividend on the
Common Stock, each holder of a share of Senior Preferred Stock shall be entitled
to receive, at the same time the dividend is paid on the Common Stock, out of
the assets of the Corporation legally available therefor, a dividend equal to
the amount that would have been paid in respect of the Common Stock issuable
upon conversion of such share of Senior Preferred Stock immediately prior to the
close of business on the record date for determining the holders entitled to
receive such dividend on the Common Stock, or, if no such record is taken, the
date on which the record holders of Common Stock entitled to such dividend is
determined.
 
(e) Liquidation Preference.
 
(i) Preference upon Liquidation, Dissolution or Winding Up.  In the event of any
dissolution or winding up of the Corporation, whether voluntary or involuntary,
and subject to the rights of any series of Preferred Stock that may from time to
time come into existence, holders of each outstanding share of Series C
Preferred Stock shall be entitled to be paid first out of the assets of the
Corporation available for distribution to shareholders, whether such assets are
capital, surplus or earnings, before any payment shall be made to the holders of
the Common Stock, the Series A Preferred Stock, the Series B Preferred Stock or
any other stock of the Corporation ranking junior to the Series C Preferred
Stock with regard to any distribution of assets upon liquidation, dissolution or
winding up of the Corporation, an amount per share of Series C Preferred Stock
equal to (x) the Original Issue Price of such Series C Preferred Stock (as
adjusted for any stock splits, stock dividends or recapitalizations of the
Series C Preferred Stock) plus (y) any declared but unpaid dividends on such
share.  The foregoing preferential amount shall be subject to increase as set
forth in Section 2(e)(vii) below.  If, upon any liquidation, dissolution or
winding up of the Corporation, the assets available to be distributed to the
holders of the Series C Preferred Stock shall be insufficient to permit payment
to such shareholders of the full preferential amounts aforesaid, then all of the
assets of the Corporation available for distribution to the holders of Series C
Preferred Stock shall be distributed to the holders of Series C Preferred Stock
on a pro rata basis. Each holder of the Series C Preferred Stock shall be
entitled to receive that portion of the assets available for distribution to the
holders of Series C Preferred Stock as the number of outstanding shares of
Series C Preferred Stock held by such holder bears to the total number of shares
of Series C Preferred Stock.  Such payment shall constitute payment in full to
the holders of the Series C Preferred Stock upon the liquidation, dissolution or
winding up of the Corporation.  After such payment shall have been made in full,
or funds necessary for such payment shall have been set aside by the Corporation
in trust for the account of the holders of Series C Preferred Stock, so as to be
available for such payment, such holders of Series C Preferred Stock shall be
entitled to no further participation in the distribution of the assets of the
Corporation.
 
(ii) Consolidation, Merger and Other Corporate Events.  Unless otherwise agreed
by holders of at least 60% of the Series C Preferred Stock of the Corporation
then outstanding, (A) a consolidation or merger of the Corporation (except into
or with a subsidiary corporation), (B) any reclassification of the stock of the
Corporation (other than a change in par value or from no par to par, or from par
to no par or as the result of an event described in subsection (v), (vi), (vii)
or (ix) of paragraph (g)), or (C) a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of the Corporation
requiring approval of the Corporation’s stockholders shall be regarded as a
liquidation, dissolution or winding up of the affairs of the Corporation within
the meaning of this paragraph (e); provided, however, in the case of a merger,
if (a) the Corporation is the surviving entity, (b) the Corporation’s
shareholders retain, solely in respect of the shares of capital stock of the
Corporation held by them prior to the merger, a majority of the shares of the
surviving entity, and (c) the Corporation’s directors hold a majority of the
seats on the board of directors of the surviving entity, then such merger shall
not be regarded as a liquidation, dissolution or winding up within the meaning
of this paragraph (e).  In no event shall the issuance of new classes of stock,
whether senior, junior or on a parity with the Series C Preferred Stock, or any
stock splits, be deemed a “reclassification” under or otherwise limited by the
terms hereof.
 
(iii) Change of Control.  A “Change of Control” of the Corporation means such
time as (A) the Corporation shall consummate a merger, consolidation or similar
transaction approved by the Board of Directors, or there shall occur the
consummation of a tender offer for, or other acquisition of, Common Stock, in
which an individual, corporation, partnership, limited liability company, joint
venture, trust or unincorporated organization or a government or agency or
political subdivision thereof (a “Person”) or group (as such term is defined in
Rule 13d-5 under the Exchange Act) of Persons who are not stockholders of the
Company immediately following the initial issuance of the Series C Preferred
Stock become the beneficial owners (as determined pursuant to Rule 13d-3 under
the Exchange Act), directly or indirectly, of 45% or more of the voting power of
the outstanding shares of Common Stock, (B) the majority of the seats of the
Board of Directors is occupied by persons other than the directors occupying
such seats as of the date of the initial issuance of shares of Series C
Preferred Stock (the “Current Directors”) or persons nominated by Current
Directors or their nominated successors, or (C) there shall occur a change in
the Chief Executive Officer of the Corporation without the consent of holders of
a majority of the outstanding shares of Series C Preferred Stock.  A Change of
Control will be treated as a liquidation, dissolution or winding up of the
affairs of the Corporation within the meaning of this paragraph (e), except as
otherwise agreed by holders of a majority of the then outstanding Series C
Preferred Stock.
 
(iv) Distribution of Cash and Other Assets.  In the event of a liquidation,
dissolution or winding up of the Corporation resulting in the availability of
assets other than cash for distribution to the holders of the Series C Preferred
Stock, the holders of the Series C Preferred Stock shall be entitled to a
distribution of cash and/or assets equal to the value of the liquidation
preference stated in subsection (i) of this paragraph (e), which valuation shall
be determined in good faith by the Board of Directors and shall be
conclusive.  Any securities shall be valued as follows:
 
(A)           Securities not subject to investment letter or other similar
restrictions on free marketability covered by (B) below:
 
(1)           If traded on a securities exchange, the value shall be deemed to
be the average of the closing prices of the securities on such quotation system
over the thirty (30) day period ending three (3) days prior to the closing;
 
(2)           If actively traded over-the-counter, the value shall be deemed to
be the average of the closing bid or sale prices (whichever is applicable) over
the thirty (30) day period ending three (3) days prior to the closing; and
 
(3)           If there is no active public market, the value shall be the fair
market value thereof, as determined in good faith by the Board of Directors.
 
(B)           The method of valuation of securities subject to investment letter
or other restrictions on free marketability (other than restrictions arising
solely by virtue of a stockholder’s status as an affiliate or former affiliate)
shall be to make an appropriate discount from the market value determined as
above in (A) (1), (2) or (3) to reflect the approximate fair market value
thereof, as determined in good faith by the Board of Directors.
 
(v) Distribution to Junior Security Holders.  After the payment or distribution
to the holders of the Series C Preferred Stock of the full preferential amounts
aforesaid, the holders of the Series A Preferred Stock, Series B Preferred Stock
and Common Stock then outstanding, or any other stock of the Corporation ranking
junior to the Series C Preferred Stock as to assets upon liquidation,
dissolution or winding up of the Corporation, shall be entitled to receive the
remaining assets of the Corporation available for distribution.
 
(vi) Preference; Priority.  References to a stock that is “senior” to, on a
“parity” with or “junior” to other stock as to liquidation shall refer,
respectively, to rights of priority of one series or class of stock over another
in the distribution of assets on any liquidation, dissolution or winding up of
the Corporation. The Series C Preferred Stock shall be senior to the Series A
Preferred Stock, the Series B Preferred Stock and the Common Stock of the
Corporation with regard to liquidation, dissolution or winding up of the
Corporation.
 
(vii) Greater-of Treatment.  Notwithstanding Section 2(e)(i) above, for purposes
of determining the amount each holder of Series C Preferred Stock is entitled to
receive with respect to a liquidation, dissolution or winding up of the
Corporation (including without limitation the events to be treated as a
liquidation, dissolution or winding up as set forth in Sections 2(e)(ii) and
2(e)(iii) above), the holders of Series C Preferred Stock shall receive at the
closing of such event (and at each date after the closing of such event on which
additional amounts, such as earn out payments, escrow amounts or other
contingent payments are paid to stockholders of the Corporation as a result of
the event, but only to the extent of such additional amount), an amount equal to
the greater of (A) the amount specified in Section 2(e)(i) above, and (B) the
amount that the holders of Series C Preferred Stock would have been entitled to
receive had the holders of all Senior Preferred Stock and, if any, all
convertible stock ranking junior to the Series C Preferred Stock with regard to
any distribution of assets upon liquidation, dissolution or winding up of the
Corporation, converted their shares into Common Stock immediately prior to such
event at the then applicable conversion price for such shares.
 
(f) Voting Rights.
 
 
(i)           Each share of Series C Preferred Stock shall entitle the holder
thereof to vote, in person or by proxy, at a special or annual meeting of the
stockholders of the Corporation, on all matters except as required by law or as
set forth herein, voted on by holders of Common Stock, voting together as a
single class with the holders of the Common Stock and all other shares entitled
to vote thereon as a single class with the Common Stock.  With respect to all
such matters, each issued and outstanding share of Series C Preferred Stock
shall entitle the holder thereof to cast that number of votes per share as is
equal to the number of votes that such holder would be entitled to cast had such
holder converted such holder’s Series C Preferred Stock into Common Stock on the
record date for determining the stockholders of the Corporation eligible to vote
on any such matters.
 
(ii)           For so long as any shares of Series C Preferred Stock remain
outstanding, the affirmative vote of at least 60% of the holders of the then
outstanding shares of Series C Preferred Stock, voting separately as a single
class, shall be necessary to take any of the following actions, however
effected, whether by amendment, merger, consolidation, recapitalization or
otherwise:
 
(A)           any transactions with affiliates, except on an arms-length basis;
 
(B)           authorize, create or issue any class or classes of any now or
hereafter authorized capital stock of the Corporation ranking senior to, or on a
parity with (as to rights upon a liquidation, dissolution or winding up of the
affairs of the Corporation or upon a Change of Control, or dividend rights or
rights of redemption) the Series C Preferred Stock or any securities exercisable
or exchangeable for, or convertible into, any now or hereafter authorized
capital stock of the Corporation ranking senior to, or on a parity with (as to
rights upon a liquidation, dissolution or winding up of the affairs of the
Corporation or upon a Change of Control, or dividend rights or rights of
redemption) the Series C Preferred Stock (including, without limitation, the
issuance of any shares of Series C Preferred Stock (other than shares of Series
C Preferred Stock issued as a stock dividend or in a stock split) after the date
the Series C Preferred Stock is originally issued), or reclassify any existing
security to be senior to, or on a parity with, the Series C Preferred Stock as
to such rights;
 
(C)           any increase or decrease in the total authorized shares of Series
A Preferred Stock, Series B Preferred Stock, or Series C Preferred Stock;
 
(D)           any amendment to the rights, preferences or privileges of the
Series C Preferred Stock, Series B Preferred Stock or Series A Preferred Stock;
 
(E)           any bankruptcy filing or liquidation of the Corporation or any
significant subsidiary;
 
(F)           any payment of any dividend or distribution on any shares of
capital stock of the Corporation (other than dividends paid on the Preferred
Stock); and
 
(G)           the purchase or redemption of any shares of now or hereafter
authorized capital stock (except for the purchase or redemption from service
providers, employees, directors and consultants, at a price not to exceed the
original issue price thereof, pursuant to agreements providing the Corporation
with repurchase rights upon termination of their services to the Corporation).


 
(g) Conversion Rights.  The holders of Series C Preferred Stock will have the
following conversion rights:
 
(i) Right to Convert.  Subject to and in compliance with the provisions of this
paragraph (g), any issued and outstanding shares of Series C Preferred Stock
may, at the option of the holder, be converted at any time or from time to time
into fully paid and non-assessable shares of Common Stock at the conversion rate
in effect at the time of conversion, determined as provided herein.
 
(ii) Automatic Conversion.  Subject to and in compliance with the provisions of
this paragraph (g), upon election by holders of at least 60% of the then
outstanding shares of Series C Preferred Stock, all issued and outstanding
shares of Senior Preferred Stock shall be automatically converted into fully
paid and non-assessable shares of Common Stock at the conversion rate in effect
at the time of conversion.
 
(iii) Mechanics of Conversion.  Before any holder of Series C Preferred Stock
shall be entitled to convert the same into shares of Common Stock, he shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Corporation or of any transfer agent for the Common Stock, and shall give
written notice to the Corporation at such office that he elects to convert the
same and shall state therein the number of shares of Series C Preferred Stock
being converted.  Thereupon, the Corporation shall promptly issue and deliver at
such office to such holder of Series C Preferred Stock a certificate or
certificates for the number of shares of Common Stock to which he shall be
entitled.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of such surrender of the shares of Series C
Preferred Stock to be converted, and the Person or Persons entitled to receive
the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
such date.  Promptly following a conversion pursuant to paragraph (g)(ii) above,
the Corporation shall send each holder of Series C Preferred Stock a written
notice thereof.  Thereafter, as soon as practicable following the surrender of
one or more certificates representing the Series C Preferred Stock that is so
converted, the Corporation shall issue and deliver to such holder one or more
certificates for the number of whole shares of Common Stock issuable upon
conversion in accordance with the provisions hereof.
 
(iv) Conversion Price.  The number of shares into which one share of Series C
Preferred Stock shall be convertible shall be determined by dividing the
Original Issue Price of the Series C Preferred Stock by the then existing Series
C Conversion Price (as set forth below).   The “Series C  Conversion Price”
shall initially be equal to the Original Issue Price of the Series C Preferred
Stock, and the foregoing shall be subject to adjustment upon the occurrence of
any event in paragraph (g)(v)-(vii).
 
(v) Adjustment for Stock Splits and Combinations.  If the Corporation shall at
any time, or from time to time after the date shares of the Series C Preferred
Stock are first issued (the “Original Issue Date”), effect a subdivision of the
outstanding Common Stock, the Series C Conversion Price in effect immediately
prior thereto shall be proportionately decreased, and conversely, if the
Corporation shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock, the Series C Conversion Price
then in effect immediately before the combination shall be proportionately
increased.  Any adjustment under this paragraph (g)(v) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.
 
(vi) Adjustment for Certain Dividends and Distributions.  In the event the
Corporation at any time, or from time to time after the Original Issue Date,
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Series C
Conversion Price then in effect shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Series C Conversion
Price then in effect by a fraction:
 
(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and
 
(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, if such
record date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Series C
Conversion Price shall be recomputed accordingly as of the close of business on
such record date and thereafter, the Series C Conversion Price shall be adjusted
pursuant to this paragraph (g)(vi) as of the time of actual payment of such
dividends or distributions.
 
(vii) Adjustments for Other Dividends and Distributions.  In the event the
Corporation at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation other than shares of Common Stock, then and in
each such event provision shall be made so that the holders of such Series C
Preferred Stock shall receive upon conversion thereof in addition to the number
of shares of Common Stock receivable thereupon, the amount of securities of the
Corporation that they would have received had their Series C Preferred Stock
been converted into Common Stock on the date of such event and had thereafter,
during the period from the date of such event to and including the conversion
date, retained such securities receivable by them as aforesaid during such
period giving application to all adjustments called for during such period under
this paragraph (g) with respect to the rights of the holders of the Series C
Preferred Stock.
 
(viii) Adjustment for Reclassification Exchange or Substitution.  If the Common
Stock issuable upon the conversion of the Series C Preferred Stock shall be
changed into the same or a different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a subdivision or combination of shares or stock dividend provided for
above, or a reorganization, merger, consolidation or sale of assets provided for
elsewhere in this paragraph (g)), then and in each such event the holder of each
share of Series C Preferred Stock shall have the right thereafter to convert
such share into the kind and amount of shares of stock and other securities and
property receivable upon such reorganization, reclassification or other change,
by holders of the number of shares of Common Stock into which such shares of
Series C Preferred Stock might have been converted immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.
 
(ix) Reorganization, Mergers, Consolidations or Sales of Assets.  If at any time
or from time to time there shall be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
provided for elsewhere in this paragraph (g)) or a merger or consolidation of
the Corporation with or into another corporation, or the sale of all or
substantially all of the Corporation’s properties and assets to any other
Person, then, as a part of such reorganization, merger, consolidation or sale,
provision shall be made so that the holders of the Series C Preferred Stock
shall thereafter be entitled to receive upon conversion of such Series C
Preferred Stock, the number of shares of stock or other securities or property
of the Corporation or of the successor corporation resulting from such merger or
consolidation or sale, to which a holder of Common Stock deliverable upon
conversion would have been entitled on such capital reorganization, merger,
consolidation or sale.  In any such case, appropriate adjustment shall be made
in the application of the provisions of this paragraph (g) with respect to the
rights of the holders of the Series C Preferred Stock after the reorganization,
merger, consolidation or sale to the end that the provisions of this paragraph
(g) (including adjustment of the Series C Conversion Price then in effect and
the number of shares purchasable upon conversion of the Series C Preferred
Stock) shall be applicable after that event as nearly equivalent as may be
practicable.
 
(x) Certificate of Adjustment.  In each case of an adjustment or readjustment of
the Series C Conversion Price or the securities issuable upon conversion of the
Series C Preferred Stock, the Corporation shall compute such adjustment or
readjustment in accordance herewith and the Corporation’s Chief Financial
Officer shall prepare and sign a certificate showing such adjustment or
readjustment, and shall mail such certificate by first class mail, postage
prepaid, to each registered holder of the Series C Preferred Stock at the
holder’s address as shown in the Corporation’s books. The certificate shall set
forth such adjustment or readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.
 
(xi) Notices of Record Date.  In the event of (A) any taking by the Corporation
of a record of the holders of any class or series of securities for the purpose
of determining the holders thereof who are entitled to receive any dividend or
other distribution or (B) any reclassification or recapitalization of the
capital stock of the Corporation, any merger or consolidation of the Corporation
or any transfer of all or substantially all of the assets of the Corporation to
any other corporation, entity or Person, or any voluntary or involuntary
dissolution, liquidation or winding up of the Corporation, the Corporation shall
mail, via facsimile, regular or electronic mail or nationally recognized
overnight courier service, to each holder of Series C Preferred Stock at least
10 days prior to the record date specified therein, a notice specifying (1) the
date on which any such record is to be taken for the purpose of such dividend or
distribution and a description of such dividend or distribution, (2) the date on
which any such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up is expected to become effective
and (3) the time, if any is to be fixed, as to when the holders of record of
Common Stock (or other securities) shall be entitled to exchange their shares,
of Common Stock (or other securities) for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up.
 
(xii) Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of the Series C Preferred Stock.  All shares of Common Stock
(including fractions thereof) issuable upon conversion of more than one share of
Series C Preferred Stock by a holder thereof shall be aggregated for purposes of
determining whether the conversion would result in the issuance of any
fractional share.  In lieu of any fractional shares to which the holder would
otherwise be entitled, the Corporation shall pay cash equal to the product of
such fraction multiplied by the fair market value of one share of the
Corporation’s Common Stock on the date of conversion, as determined in good
faith by the Board of Directors.
 
(xiii) Reservation of Stock Issuable Upon Conversion.  The Corporation shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, solely for the purpose of effecting the conversion of the
shares of the Series C Preferred Stock, such number of shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of Series C Preferred Stock.  If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of Series C Preferred Stock, the
Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purpose.
 
(xiv) Notices. Any notice required by the provisions of this paragraph (g) to be
given to the holders of shares of Series C Preferred Stock shall be deemed given
(A) if deposited in the United States mail, postage prepaid, or (B) if given by
any other reliable or generally accepted means (including by facsimile,
electronic mail or by a nationally recognized overnight courier service), in
each case addressed to each holder of record at his address (or facsimile
number) appearing on the books of the Corporation.
 
(xv) Payment of Taxes.  The Corporation will pay all transfer taxes and other
governmental charges that may be imposed in respect of the issue or delivery of
shares of Common Stock upon conversion of shares of Series C Preferred Stock.
 
(xvi) No Dilution or Impairment.  The Corporation shall not amend its
Certificate of Incorporation or participate in any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, for the purpose of avoiding or seeking to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, without the approval of at least 60% of the then
outstanding Series C Preferred Stock.
 
(h) No Reissuance of Preferred Stock.  Any shares of Series C Preferred Stock
acquired by the Corporation by reason of purchase, conversion or otherwise shall
be canceled, retired and eliminated from the shares of Series C Preferred Stock
that the Corporation shall be authorized to issue.  All such shares shall upon
their cancellation become authorized but unissued shares of preferred stock and
may be reissued as part of a new series of preferred stock subject to the
conditions and restrictions on issuance set forth in the Certificate of
Incorporation or in any certificate of designations creating a series of
preferred stock or any similar stock or as otherwise required by law.
 
(i) Not Redeemable.  The Series C Preferred Stock is not redeemable, except
that, in the event of a Change of Control that is deemed by the Corporation to
be a liquidation, dissolution or winding up of the Corporation pursuant to
Section 2(e)(iii) above, holders of at least 60% of the then outstanding shares
of Series C Preferred Stock can require redemption of the Series C Preferred
Stock at a redemption price per share equal to the amount per share to which
holders of Series C Preferred Stock would be entitled upon a liquidation,
dissolution or winding up pursuant to Section 2(e)(i) or 2(e)(vii) above, as
applicable (the “Redemption Price”), and any such shares of Series C Preferred
Stock so requested to be redeemed, but not repurchased on the designated
repurchase date, will begin to accrue dividends at an annual rate equal to 6% of
the Redemption Price per share of Series C Preferred Stock held, compounded
semiannually from the date originally set for redemption, and will at all times
until actual redemption remain convertible into Common Stock.
 
(j) Severability.  If any right, preference or limitation of the Series C
Preferred Stock set forth herein is invalid, unlawful or incapable of being
enforced by reason of any rule, law or public policy, all other rights,
preferences and limitations set forth herein that can be given effect without
the invalid, unlawful or unenforceable right, preference or limitation shall
nevertheless remain in full force and effect, and no right, preference or
limitation herein shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.
 
3. The number of authorized shares of preferred stock of the Corporation is
[seven hundred million (700,000,000)].  The number of shares of Series C
Preferred Stock, none of which has been issued, is 400,000,000.
 



--------------------------------------------------------------------------------

 
 
1 Note: if this certificate of designations is filed after amending the
Certificate of Incorporation, this number will be adjusted accordingly, to
1,700,000,000 shares of authorized preferred stock.

 
The undersigned declares under penalty of perjury that the matters set out in
the foregoing Certificate are true of his own knowledge.  Executed at San
Francisco, California, on [_______], 2008.
 


 
                                            
 
Name:                      Rodney S. Rougelot
 
Title:                      Chief Executive Officer and Secretary
 


 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit D
 
Form of Legal Opinion
 
(To be Delivered to Purchasers at the Closing)
 


 
1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with corporate power to own
its properties and to conduct its business.  The Company is qualified to do
business and is in good standing in the State of California.
 
2. The Company has the corporate power to execute, deliver and perform each of
the Agreement, the Notes, the Warrants and the Security Agreement (collectively,
the “Transaction Documents”).  Each of the Transaction Documents has been duly
authorized by all requisite corporate action of the Company and has been duly
executed and delivered by the Company.  Each of the Transaction Documents
constitutes the legally valid and binding obligation of the Company, enforceable
in accordance with its terms (subject to bankruptcy, equitable principles and
other customary exceptions).
 
(a) As of the date hereof, in accordance with its certificate of incorporation
on file with the Secretary of State of Delaware, the authorized capital stock of
the Company consists of 1,500,000,000 shares of Common Stock and 700,000,000
shares of Preferred Stock, of which 152,843,414 shares are Series A Stock,
336,240,039 shares are Series B-1 Stock and 10,916,547 shares are Series B-2
Stock.
 
(b) The shares of the Company’s Series C Convertible Preferred Stock (and the
shares of the Company’s Common Stock issuable upon conversion thereof (the
“Series C Conversion Shares”)) initially issuable upon conversion of the Notes
shall be duly authorized and reserved for issuance and, upon issuance and
delivery upon conversion of the Notes in accordance with the terms of the Notes
and the Agreement, shall be validly issued, fully paid and nonassessable and
issued free of preemptive rights or similar contractual rights against the
Company.
 
(c) The shares of the Company’s Common Stock initially issuable upon exercise of
the Warrants have been duly authorized and reserved for issuance and, upon
issuance, delivery and payment therefor in accordance with the Warrants (the
“Warrant Conversion Shares,” and together with the Series C Conversion Shares,
the “Conversion Shares”), will be validly issued, fully paid and nonassessable
and issued free of preemptive rights or similar contractual rights against the
Company.
 
3. The execution and delivery of each of the Transaction Documents, the issuance
and sale of the Notes and the Warrants by the Company to the Purchasers pursuant
to the Agreement and the performance of the Company’s obligations under the
Transaction Documents will not:  (a) violate the Company’s certificate of
incorporation or bylaws; (b) violate any federal or California statute, rule or
regulation applicable to the Company, or the Delaware General Corporation Law
(“the DGCL”); (c) require any consents, approvals, or authorizations to be
obtained by the Company from, or any registrations, declarations or filings to
be made by the Company with, any governmental authority under any federal or
California statute, rule or regulation applicable to the Company or the DGCL; or
(d) result in the breach of or a default under any of the Company’s material
agreements (which agreements shall include, without limitation, all instruments,
documents and agreements filed as exhibits to the Company’s most recently filed
Form 10-K, as well as any subsequently filed Exchange Act reports).
 
4. No consent, approval, order or authorization of, and no notice to or filing
with, any governmental agency or body or any court is required to be obtained or
made by the Company for the issuance and sale of the Notes and the Warrants
pursuant to the Transaction Documents, except such as have been obtained or made
and such as may be required under applicable securities laws.
 
5. On the assumption that the representations of the Company and the Purchasers
in the Agreement are correct and complete, (a) the offer and sale of the Notes
and the Warrants pursuant to the terms of the Agreement are exempt from the
registration requirements of Section 5 of the Securities Act of 1933, as
amended, (b) the issuance of the Company’s Series C Convertible Preferred Stock,
when designated, upon conversion of the Notes would also be exempt from such
registration, and (c) the issuance of the Conversion Shares would also be exempt
from such registration.
 
6. To such counsel’s knowledge, there is no action, suit, proceeding or
governmental investigation pending, or threatened in writing, against the
Company with respect to the transactions contemplated by the Transaction
Documents or which questions the right of the Company to enter into the
Transaction Documents.
 
7. The Series C Certificate of Designations will be duly filed in the State of
Delaware and, when filed, will be in full force and effect.
 
8. The rights, preferences, privileges, designations powers and limitations of
the Series C Convertible Preferred Stock included in the Series C Certificate of
Designations, when filed with the state of Delaware, and the Company’s
certificate of incorporation are permitted by, and will be made in accordance
with, the DGCL.
 
9.           The Company is not, and immediately after giving effect to the
issuance and sale of the Notes and the Warrants in accordance with Agreement,
will not be, required to register as an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit E
 
Amended and Restated Security Agreement
 


 
September 2, 2008


This Amended and Restated Security Agreement is dated as of September 2, 2008
(the “Effective Date”), by and among ECO2 Plastics Inc., a Delaware corporation
(the “Company”), the parties listed in Schedule A attached hereto (each an
“Investor”) and Trident Capital, Inc. as collateral agent for the Investors (in
such capacity as collateral agent, the “Collateral Agent”).
 
WHEREAS, on August 22, 2008 and on August 28, 2008, the Company borrowed funds
from certain Investors pursuant to the issuance to such Investors of the
Company’s Convertible Secured Promissory Notes issued on August 22, 2008 and
August 28, 2008, respectively (each, an “Aug08 Note” and collectively, the
“Aug08 Notes”);
 
WHEREAS, in connection with the issuance of the Aug08 Notes, the Company entered
into that certain Security Agreement dated as of August 22, 2008, by and among
the Company, certain of the Investors (as listed in Schedule A attached thereto)
and the Collateral Agent, and that certain First Amendment to Security Agreement
dated as of August 28, 2008, by and among the Company and the Collateral Agent
(together, the “Existing Security Agreement”);
 
WHEREAS, on the date hereof, the Company borrowed funds from certain Investors
pursuant to the issuance to such Investors of convertible secured promissory
notes (the “Sept08 Notes”) under a Convertible Note and Warrant Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), by and among
the Company and the parties named therein;
 
WHEREAS, it is a condition precedent to the Investors’ making any loans under
the Purchase Agreement that the Company execute and deliver this Amended and
Restated Security Agreement to grant to the Investors a security interest in all
of the Company’s assets to secure the borrowings and other obligations pursuant
to the Notes (as defined in Section 1 below); and
 
WHEREAS, it is the intent of the parties hereto that this Amended and Restated
Security Agreement amend and restate in its entirety the Existing Security
Agreement in order to secure the Company’s obligations pursuant to the Notes,
and that, from and after the Effective Date, all references to “Security
Agreement” contained in the Financing Documents (as defined in Section 1 below)
shall be deemed to refer to this Amended and Restated Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.           Defined Terms.  The following terms shall have the following
meanings, unless the context otherwise requires:
 
“Code” shall mean the Uniform Commercial Code as in effect in the State of
California on the Closing Date (as defined in the Purchase Agreement).


“Encumbrance” shall mean any security interest, mortgage, pledge, lien, claim,
charge, encumbrance, title retention agreement, lessor’s interest under a
financing lease or any analogous arrangements in any of properties or assets of
the Company, intended as, or having the effect of, security.


“Event of Default” shall have the meaning assigned in each Note.


“Financing Documents” shall mean the Notes, the Purchase Agreement and all other
documents, instruments or agreements between the Investors and the Company
relating to the financing transactions contemplated by the Purchase Agreement.


“Note” and “Notes” means the convertible secured promissory notes issued
pursuant to the Purchase Agreement, including, for the avoidance of doubt, the
Aug08 Notes and the Sept08 Notes.


“Obligations” shall mean the obligations of the Company under the Notes, this
Security Agreement and other Financing Documents, including all costs of
collection.


“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity, whether public or private.


“Security Agreement” means this Amended and Restated Security Agreement, as
amended, supplemented, restated or otherwise modified from time to time.


“Senior Debt” shall mean all indebtedness for all principal, fees, expenses,
interest, penalties, post-bankruptcy petition interest, and all other amounts
payable for money borrowed in connection with (i) the $2,000,000 loan from the
California Integrated Waste Management Board (the “CIWMB Loan”) and (ii) such
other indebtedness for money borrowed from banks or other financial institutions
(including any extensions or renewals thereof for equal or lesser principal
amount) as shall be approved in writing by the Collateral Agent.


2.           Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance when due of all the Obligations, the
Company grants to the Investor a security interest in all of the Company's
right, title and interest in, to and under the following, whether now existing
or hereafter acquired (all of which collateral being hereinafter collectively
called the “Collateral”); provided, however, that the security interest
hereunder shall be subordinate to any perfected security interest granted by the
Company in connection with the Senior Debt.  The Investors are entitled to a
security interest in the following:
 
ACCOUNTS
All present and future accounts owned by the Company, including accounts
receivable, including and together with any and all contract rights, security
deposits (where not otherwise prohibited by law or agreement), together with
agreements, customer lists, client lists, and accounts, invoices, agings,
verification reports and other records relating in any way to such accounts;


CONTRACTS
All contracts, contract rights, royalties, license rights, leases, instruments,
undertakings, documents or other agreements in or under which the Company may
now or hereafter have any right, title or interest whether now existing or
hereinafter created and all forms of obligations owing to the Company arising
out of the sale or lease of goods, the licensing of technology or the rendering
of services by the Company, whether or not earned by performance, and any and
all credit insurance, guaranties, and other security therefore, as well as all
merchandise returned to or reclaimed by the Company;


EQUIPMENT, FURNISHINGS AND MISCELLANEOUS PERSONAL PROPERTY
All presently owned and hereafter acquired furniture, furnishings, equipment,
machinery, inventory, vehicles (including motor vehicles and trailers) computer
hardware and software, accounting or bookkeeping systems, client or customer
lists and information, data sheets and other records of any kind, wherever
located, stored or inventoried, which are used or which may be used in the
Company’s business;


FIXTURES
All materials used by the Company in connection with its business operations,
including, but not limited to, supplies, trade equipment, appliances, apparatus
and any other items, now owned or hereafter acquired by the Company, and now or
hereafter attached to, or installed in (temporarily or permanently) any real
property now or in the future owned or leased by the Company;


GENERAL INTANGIBLES
All general intangibles and other personal property of the Company, now owned or
hereinafter acquired, including, without limitation, the following:  (a)
permits, authorizations and approvals presently and hereafter issued by any
federal, state, municipal or local governmental or regulatory authority in favor
of the Company; (b) all plans, specifications, renderings and other similar
materials presently owned or hereafter acquired by the Company; (c) all
presently existing and hereafter created contracts, leases, licenses and
agreements to which the Company is a party; (d) all presently and hereafter
existing policies and agreements of insurance in favor of the Company; (e) all
presently and hereafter existing equity contribution agreements and other equity
financing arrangements in favor of the Company; (f) all copyrights, chattel
paper, electronic chattel paper, licenses, money, insurance proceeds, contract
rights, subscription lists, mailing lists, licensing agreements, patents,
trademarks, service marks, trade styles, patents, patent applications, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kinds, trade names, refundable,
returnable or reimbursable fees, deposits or other funds or evidences of credit
or indebtedness deposited by or on behalf of the Company with any governmental
agencies, boards, corporations, providers of utility services, public or
private; (g) all presently existing and hereafter acquired computer programs,
computer software and other electronic systems and materials of any kind of the
Company; (h) goodwill; and (i) all other presently existing and hereafter
acquired documents, accounts, general intangibles and intangible personal
property of any kind;


DOCUMENTS
All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments, chattel paper, and electronic chattel
paper now owned or hereafter acquired and the Company’s books relating to the
foregoing;


INTELLECTUAL PROPERTY
All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all rights in and to
issued patents and patents pending; all trade secret rights, including all
rights to unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information, now owned or hereafter acquired; all
mask work or similar rights available for the protection of semiconductor chips,
now owned or hereafter acquired; all trade marks and trade names and associated
goodwill; all claims for damages by way of any past, present and future
infringement of any of the foregoing; and


PROCEEDS
All of the Company’s books and records relating to the foregoing and any and all
present and future accounts, general intangibles, chattel paper, electronic
chattel paper, products, accessions, replacements, betterments and substitutions
for any of the foregoing described property, and all proceeds arising from or by
virtue of, or from the sale or disposition of, or collections with respect to,
or insurance proceeds payable with respect to, or claims against any other
Person with respect to, all or any part of the foregoing described property and
interests.


 
3.           Pro Rata Distributions Among Investors.  It is expressly agreed by
each Investor that all payments received by the Company under or in connection
with the sale or liquidation of the Collateral, subject to any Senior Debt,
shall be divided among all holders of Notes pari passu on a pro rata basis equal
to the principal amount of Notes held by each Investor. Each Investor further
agrees that if the Investor shall obtain payment in respect of any principal of
or interest on any of its Notes resulting in such Investor’s receiving payment
greater than its pro rata share, then the Investor receiving such greater
proportion shall (i) notify the Collateral Agent of such fact and (ii) hold the
amount exceeding its pro rata share for the benefit of the other Investors and
promptly pay such amount to the Collateral Agent for distribution to the other
Investors, or make such other adjustments as shall be equitable so that the
benefit of all such payments shall be shared by the Investors ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Notes.


4.           Collateral Agent.


a.           Appointment and Authority. Trident Capital, Inc. is appointed
Collateral Agent hereunder, and each Investor authorizes Collateral Agent to act
as its agent in accordance with the terms hereof.  Each Investor authorizes
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to Collateral Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.


b.           Exculpatory Provisions.  Collateral Agent shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, Collateral Agent:


i.  
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing,

 
ii.  
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that Collateral Agent is required to exercise as directed in
writing (as shall be expressly provided for herein); provided that Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Collateral Agent to liability or that is
contrary to this Security Agreement, any Financing Document or applicable law,

 
iii.  
shall not, except as expressly set forth herein, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its affiliates that is communicated to or obtained by
Collateral Agent or any of its affiliates in any capacity,

 
iv.  
shall not be liable for any action taken or not taken by it with the consent or
at the request of the holders of at least 60% of the aggregate principal amount
of Notes then outstanding,

 
v.  
shall not be liable for any action taken or not taken by it in accordance with
the advice of any legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it,

 
vi.  
shall not be liable for any action taken or not taken by it in accordance with
an order from a court of competent jurisdiction,

 
vii.  
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Security Agreement or any Financing Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, or (iv) the validity,
enforceability, effectiveness or genuineness of this Security Agreement, any
Financing Document or any other agreement, instrument or document, and

 
viii.  
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.

 
c.           Replacement of Collateral Agent.  With the consent or at the
request of the holders of at least 60% of the aggregate principal amount of
Notes then outstanding, Collateral Agent shall be replaced with a successor to
be appointed by such holders.  Upon the acceptance of a successor’s appointment
as Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the Financing Documents.


5.           Rights of the Investors; Limitations on the Investor’s
Obligations.  It is expressly agreed by the Company that, anything herein to the
contrary notwithstanding, the Company shall remain liable under each of its
contracts and documents to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with and pursuant to the terms and provisions of its contracts and
documents.  The Investors shall have no obligation or liability under any of the
Company’s contracts and documents by reason of or arising out of this Security
Agreement or the granting to the Investors of a security interest therein or the
receipt by any Investor of any payment relating to any of the Company’s
contracts and documents pursuant hereto, nor shall any Investor be required or
obligated in any manner to perform or fulfill any of the obligations of the
Company under or pursuant to any of its contracts and documents, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any of its contracts and documents, or to present or file any claim, or to take
any action to collect or enforce any performance or the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.


6.           Representations and Warranties.  The Company hereby represents and
warrants that the chief executive office and chief place of business of the
Company is 680 Second Street, Suite 200, San Francisco, CA 94107, and the
Company will not change such chief executive office and chief place of business
or remove such records unless the Company shall have given the Investor at least
10 days prior written notice thereof.


7.           Covenants.  The Company covenants and agrees with the Investors
that from and after the date of this Security Agreement and until the
Obligations are fully satisfied:


a.           Further Documentation.  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of the Company,
the Company will promptly and duly execute and deliver any and all such further
documents and take such further action as the Investors may reasonably request
in carrying out the terms and conditions of this Security Agreement and the
rights and powers herein granted, including, without limitation, the filing of
any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the security interests granted
hereby.


b.           Continuous Perfection.  The Company will not change its name,
identity or corporate structure in any manner unless the Company shall have
given the Investors at least 10 days' prior written notice thereof and shall
have taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by the Investor to amend any
financing statement or continuation statement filed with respect to the
Collateral so that it is not misleading.


c.           Insurance.  The Company will insure the Collateral against such
risks and hazards as other companies similarly situated insure against, in
amounts and under policies which it currently holds and under such additional or
substituted amounts or policies as it may from time to time determine, which
shall be reasonably acceptable to the Collateral Agent (providing that no
cancellation of such insurance shall be effective without 30 days written notice
to the Investor and containing loss payable clauses to the Investor as their
interest may appear) and all premiums thereon shall be paid by the Company.


d.           Limitation on Encumbrances on Collateral. The Company will not
create, incur or permit to exist, will defend the Collateral against, and will
take such other action as is necessary to remove, any Encumbrance or claim on or
to the Collateral, other than the Encumbrances created hereby, and will defend
the right, title and interest of the Investors in and to any of the Collateral
against other claims and demands of all Persons whomsoever.


e.           Limitations on Dispositions of Collateral. The Company will not
sell, transfer, lease or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so except for (x) sales of inventory in the ordinary
course of its business and (y) so long as no Event of Default has occurred, the
disposition in the ordinary course of business of property not material to the
conduct of its business.


8.           Remedies, Event of Default. If any dissolution, liquidation,
winding up of the affairs of the Company or other Event of Default shall occur
and be continuing and subject to the subordination provisions of the preceding
Section 2, the Collateral Agent may, on behalf of the Investors, exercise in
addition to all other rights and remedies granted in this Security Agreement or
in any other instrument or agreement securing, evidencing or relating to the
Obligations or at law or in equity, all rights and remedies of the Investor
under the Code.  Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until notice thereof is given to Collateral Agent by
the Company or an Investor.  Without limiting the generality of the foregoing,
the Company expressly agrees that in any such event, the Investor, without
demand of performance or other demand (except the notice specified below of time
and place of public or private sale) to or upon the Company or any other Person
may forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange broker's board or at any of the Investor
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk.  The Investors
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of said Collateral so sold, free of any right or equity of redemption,
which equity of redemption the Company hereby releases.  The Company further
agrees, at the Collateral Agent’s request, to assemble the Collateral, make it
available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at the Company's premises or elsewhere.  The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care,
safe keeping or otherwise of any or all of the Collateral or in any way relating
to the rights of the Investor hereunder, including reasonable attorneys' fees
and legal expenses, to the payment in whole or in part of the Obligations, the
Company remaining liable for any deficiency remaining unpaid after the
application, and only after so paying over such net proceeds and after the
payment by the Investor of any other amount required by any provision of
law.  To the extent permitted by applicable law, the Company waives all claims,
damages, and demands against the Investor arising out of the repossession,
retention or sale of the Collateral.  The Company agrees that the Collateral
Agent need not give more than 10 days notice of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.  The Company shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which the Investors are
entitled.


The Company hereby waives presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any collateral.


9.           Application of Proceeds.  Subject to the subordination provisions
contained in the preceding Section 2, the Proceeds of all sales and collections
in respect of any Collateral shall be applied as follows:
 
First, to the payment of the costs and expenses of such sales and collections,
the expenses of the Collateral Agent and the reasonable fees and expenses of
counsel to the Collateral Agent;
 
Second, any surplus then remaining to the payment of the Obligations in such
order and manner consistent with the provisions of Section 3 above as the
Collateral Agent may in its sole discretion determine; and
 
 
Third, any surplus then remaining shall be paid to the Company.

 
10.           Limitation on the Collateral Agent’s and Investors’ Duty in
Respect of Collateral.  Beyond the use of reasonable care in the custody
thereof, the Collateral Agent and the Investors shall have no duty as to any
Collateral in their possession or control or in the possession or control of any
agent or nominee of it or any income thereon or as to the preservation of rights
against prior secured parties or any other rights pertaining thereto.
 
11.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
 
if to the Company, to:


ECO2 Plastics, Inc.
680 Second Street, Suite 200
San Francisco, CA 94107
Attn:                      Rodney S. Rougelot
Fax:           (415) 829-6001


with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:                      David M. Otto
Fax:           (206) 262-9513


if to the Collateral Agent, to:


Trident Capital, Inc.
505 Hamilton Avenue, Suite 200
Palo Alto, CA 94301
Attn:                      Howard S. Zeprun, Chief Administrative Officer and
General Counsel
Fax:           (650) 289-4444


if to the Investor, to:


the name and corresponding address listed on the signature page hereof


All such notices and communications shall be deemed to have been duly
given:  (i) when delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed certified
mail, return receipt requested; (iii) one business day after being timely
delivered to a next-day air courier guaranteeing overnight delivery; (iv) the
date of transmission if sent via facsimile to the facsimile number as set forth
in this Section prior to 5:00 pm in the time zone of the recipient on a business
day, with confirmation of successful transmission or (v) the business day
following the date of transmission if sent via facsimile to the facsimile number
as set forth in this Section after 5:00 p.m. in the time zone of the recipient
or on a date that is not a business day.  Change of a party’s address, facsimile
number or specified recipient may be designated hereunder by giving notice to
all of the other parties hereto in accordance with this Section.
 
12.           Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.           No Waiver; Cumulative Remedies.  Neither the Collateral Agent nor
any Investor shall, by any act, delay, omission or otherwise, be deemed to have
waived any of their rights or remedies hereunder and no waiver shall be valid
unless in writing, signed by the Collateral Agent, and then only to the extent
therein set forth.  A waiver by an Investor (or the Collateral Agent on behalf
of such Investor) shall not be construed as a bar to any right or remedy which
the Investor would otherwise have had on any future occasion and shall not apply
to any other Investor.  No failure to exercise nor any delay by an Investor or
the Collateral Agent in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise or any other right, power or privilege.  The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.
 
14.           Successors and Assigns.  This Security Agreement and all
obligations of the Company hereunder shall be binding upon the successors and
permitted assigns of the Company, and shall, together with the rights and
remedies of the Investor hereunder, inure to the benefit of each Investor and
their successors and permitted assigns; provided that the Company may not assign
any of its rights or obligations hereunder without the prior written consent of
the Investor.
 
15.           Waiver and Amendment.  None of the terms or provisions of this
Security Agreement may be waived, altered, modified or amended except by an
instrument in writing, duly executed by the Company and the Investor against
whom such waiver, alteration, modification or amendment is sought to be
enforced; provided, however, that the terms or provisions of this Security
Agreement may be altered, modified or amended, and any obligations of the
Company and the rights of the Investor may be waived, in each case upon the
written consent of the Company and the Collateral Agent; provided, further, that
additional Investors acquiring Notes under the Purchase Agreement may be added
as parties to this Security Agreement, and Schedule A updated accordingly, with
only the consent of the Company and the Collateral Agent and the signature of
the additional party on the signature page hereto (upon any such addition of a
party, the Company shall provide written notice thereof to all Investors, which
notice shall include a copy of the revised Schedule A).  Any amendment or waiver
effected in accordance with this Section 15 shall be binding upon each Investor,
each future Investor, and the Company.
 
16.           Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the domestic laws of the State of California
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.
 
17.           Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
18           Facsimile.  This Security Agreement may be executed using
facsimiles of signatures, and a facsimile of a signature shall be deemed to be
the same, and equally enforceable, as an original of such signature.
 
19.           Termination.  At such time as either (i) all Obligations have been
fully satisfied or (ii) the Notes are converted by the Investors into capital
stock of the Company, the security interest created hereby shall automatically
terminate.  The Collateral Agent and Investors shall take all such actions as
may be requested by the Company to evidence such termination and to release the
liens created hereby, at the Company's expense.
 


 


 